Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of

June 15, 2012

between

NYSE EURONEXT,

The SUBSIDIARY BORROWERS Party Hereto,

The LENDERS Party Hereto

and

CITIBANK, N.A.

as Administrative Agent

 

 

$1,000,000,000

 

 

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BANK OF CHINA, NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A.

and

BANK OF AMERICA, N.A.,

as Syndication Agents

BANK OF CHINA, NEW YORK BRANCH,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

SOCIETE GENERALE

and

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    SECTION 1.01.   Defined Terms      1
   SECTION 1.02.   Classification of Loans and Borrowings      26    SECTION
1.03.   Terms Generally      26    SECTION 1.04.   Accounting Terms; GAAP     
27    SECTION 1.05.   Currencies; Currency Equivalents; Provisions Relating to
Euros      27    ARTICLE II    THE CREDITS    SECTION 2.01.   Commitments     
28    SECTION 2.02.   Loans and Borrowings      29    SECTION 2.03.   Requests
for Revolving Borrowings      30    SECTION 2.04   Competitive Bid Procedure   
  32    SECTION 2.05.   Letters of Credit      35    SECTION 2.06.   Funding of
Borrowings      39    SECTION 2.07.   Interest Elections      40    SECTION
2.08.   Termination, Reduction and Increase of Commitments      41    SECTION
2.09.   Repayment of Loans; Evidence of Debt      44    SECTION 2.10.  
Prepayment of Loans      45    SECTION 2.11.   Fees      46    SECTION 2.12.  
Interest      47    SECTION 2.13.   Alternate Rate of Interest      49   
SECTION 2.14.   Increased Costs      49    SECTION 2.15.   Break Funding
Payments      51    SECTION 2.16.   Taxes      51    SECTION 2.17.   Payments
Generally; Pro Rata Treatment; Sharing of Set offs      55    SECTION 2.18.  
Mitigation Obligations; Replacement of Lenders      57    SECTION 2.19.  
Extension of Commitment Termination Date      58    SECTION 2.20.   Designation
of Subsidiary Borrowers      60    SECTION 2.21.   Cash Collateral      62   
SECTION 2.22.   Defaulting Lenders      63    SECTION 2.23.   Certain Sharing
Arrangements Among Lenders      66   

 

- i -



--------------------------------------------------------------------------------

ARTICLE III   REPRESENTATIONS AND WARRANTIES    SECTION 3.01.    Organization;
Powers      69    SECTION 3.02.    Authorization; Enforceability      69   
SECTION 3.03.    Governmental Approvals; No Conflicts      69    SECTION 3.04.
   Financial Condition; No Material Adverse Change      70    SECTION 3.05.   
Litigation      70    SECTION 3.06.    Compliance with Laws, Etc.      70   
SECTION 3.07.    Investment Company Status      70    SECTION 3.08.    Taxes   
  70    SECTION 3.09.    ERISA      70    SECTION 3.10.    Representations and
Warranties of Non-U.S. Subsidiary Borrowers      71    ARTICLE IV    CONDITIONS
   SECTION 4.01.    Effective Date      71    SECTION 4.02.    Each Credit Event
     73    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01.    Financial
Statements and Other Information      73    SECTION 5.02.    Existence; Conduct
of Business      75    SECTION 5.03.    Payment of Tax Obligations      75   
SECTION 5.04.    Maintenance of Properties; Insurance      75    SECTION 5.05.
   Books and Records; Inspection Rights      75    SECTION 5.06.    Compliance
with Laws      75    SECTION 5.07.    Use of Proceeds      76    ARTICLE VI   
NEGATIVE COVENANTS    SECTION 6.01.    Liens      76    SECTION 6.02.   
Fundamental Changes      77    SECTION 6.03.    Minimum Total Stockholders’
Equity      78    SECTION 6.04.    Subsidiary Indebtedness      78    ARTICLE
VII    EVENTS OF DEFAULT    ARTICLE VIII    THE ADMINISTRATIVE AGENT   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE IX   MISCELLANEOUS    SECTION 9.01.   Notices      86    SECTION 9.02.  
Waivers; Amendments      88    SECTION 9.03.   Expenses; Indemnity; Damage
Waiver      89    SECTION 9.04.   Successors and Assigns      91    SECTION
9.05.   Survival      95    SECTION 9.06.   Counterparts; Integration      95   
SECTION 9.07.   Severability      96    SECTION 9.08.   Right of Setoff      96
   SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process   
  96    SECTION 9.10.   WAIVER OF JURY TRIAL      97    SECTION 9.11.   Judgment
Currency      97    SECTION 9.12.   Headings      98    SECTION 9.13.  
Confidentiality      98    SECTION 9.14.   USA PATRIOT Act      99    SECTION
9.15.   Waiver of Immunity      99    SECTION 9.16.   No Advisory or Fiduciary
Responsibility      99    ARTICLE X    GUARANTEE    SECTION 10.01.   Guarantee
     100    SECTION 10.02.   Obligations Unconditional      100    SECTION
10.03.   Reinstatement      101    SECTION 10.04.   Subrogation      101   
SECTION 10.05.   Remedies      101    SECTION 10.06.   Continuing Guarantee     
102   

 

SCHEDULE 1.01    -             Commitments SCHEDULE 9.01(a)    -
            Certain Addresses for Notices

 

ANNEX I    -               Mandatory Cost Formula EXHIBIT A    -
              Assignment and Assumption Agreement EXHIBIT B    -
              Subsidiary Borrower Designation EXHIBIT C    -
              Subsidiary Borrower Termination Notice EXHIBIT D    -
              U.S. Tax Certificates

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 15, 2012 (this “Agreement”), between NYSE
EURONEXT, the SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, and
CITIBANK, N.A., as Administrative Agent.

The Company (as hereinafter defined) has requested that the Lenders (as so
defined) make extensions of credit (by means of loans and/or letters of credit)
to it and certain of its subsidiaries in an original aggregate principal or face
amount not exceeding $1,000,000,000 at any one time outstanding in the
currencies specified herein. The Lenders are prepared to extend such credit upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are denominated in Dollars and
bear interest at a rate determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” means any Person that agrees to provide a
Commitment or (in the case of an existing Lender) agrees to increase the amount
of its Commitment, in each case pursuant to Section 2.08(c) or 2.19, with the
consent of the Administrative Agent and each Issuing Lender (such consent not to
be unreasonably withheld or delayed).

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Currency” has the meaning set forth in Section 2.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 9.01.

 

Credit Agreement

 



--------------------------------------------------------------------------------

“Aggregate Commitments” means the sum of the Multicurrency Commitments and the
Euro Commitments. As of the Effective Date, the Aggregate Commitments are
$1,000,000,000.

“Agreed Currency” means, at any time, (a) with respect to the Multicurrency
Commitments, (i) Dollars, Euros and Pounds Sterling and (ii) with the agreement
of each Multicurrency Lender, any other Foreign Currency so long as at such time
(x) such Currency is dealt with in the London interbank deposit market, (y) such
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (z) no authorization of any Governmental Authority
in the country of issue is required to permit use of such Currency by any Lender
for making any Loan hereunder and/or to permit the relevant Borrower to borrow
and repay the principal thereof and to pay the interest thereon and by any
Issuing Lender for issuing or making any disbursement with respect to any Letter
of Credit hereunder and/or to permit the relevant Borrower to reimburse any
Issuing Lender for any such disbursement or pay the interest thereon or to
permit any Lender to acquire a participation interest in any Letter of Credit or
make any payment to such Issuing Lender in consideration therefor, as
applicable, unless such authorization with respect to such Currency has been
obtained and is in full force and effect; and (b) with respect to the Euro
Commitments, (i) Euros and (ii) with the agreement of each Euro Lender, Dollars
and/or any other Foreign Currency so long as at such time (x) such Currency is
dealt with in the London interbank deposit market, (y) such Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (z) no authorization of any Governmental Authority in the country of issue
is required to permit use of such Currency by any Lender for making any Loan
hereunder and/or to permit the relevant Borrower to borrow and repay the
principal thereof, unless in each case such authorization has been obtained and
is in full force and effect.

“Agreed Foreign Currency” means, at any time, with respect to any Tranche of
Commitments, each Agreed Currency for such Tranche (other than Dollars).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the LIBO Rate for deposits in
Dollars for a one month Interest Period commencing on such day (or if such day
is not a Business Day, the next preceding Business Day) plus 1.00%; provided
that such LIBO Rate for any day shall be based on the rate per annum appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, as determined
by the Administrative Agent) at approximately 11:00 a.m., London time, on such
day (or the next preceding Business Day, as applicable). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such LIBO Rate, respectively.

“Applicable Percentage” means (a) with respect to any Lender when used in
reference to a Tranche at any time, the percentage (carried out to the ninth
decimal place) of the total Commitments of all of the Lenders under such Tranche
represented by the Commitment of such Lender at such time under such Tranche or
(b) otherwise with respect to any Lender at any

 

Credit Agreement

- 2 -



--------------------------------------------------------------------------------

time, the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by the Commitment of such Lender at such time; provided
that in the case of Section 2.22 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean, as to each Lender under the applicable
Tranche, the percentage (carried out to the ninth decimal place) of the total
Commitments under such Tranche (disregarding any Defaulting Lender’s Commitments
thereunder) represented by such Lender’s Commitment under such Tranche or, as to
the Aggregate Commitments, the percentage (carried out to the ninth decimal
place) of the Aggregate Commitments (disregarding any Defaulting Lender’s
Commitments thereunder) represented by such Lender’s Commitments; provided
further that if the Commitments and the obligations of the Issuing Lenders to
issue Letters of Credit have been terminated pursuant to Article VII, then the
Applicable Percentage of each Lender (including with respect to any Tranche)
shall be determined based on the Applicable Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof and, if applicable, to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, ABR
Loan or with respect to the facility fees or participation fees in respect of
Letters of Credit payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread”,
“Facility Fee Rate” or “Letter of Credit Fee Rate”, respectively, based upon the
applicable S&P Rating and/or Moody’s Rating, on such date:

 

S&P/Moody’s Rating

   Eurocurrency
Spread     ABR Spread     Facility
Fee Rate     Letter of
Credit Fee
Rate  

Category 1

AA-/Aa3 or higher

     0.685 %      0 %      0.065 %      0.685 % 

Category 2

A+/A1

     0.795 %      0 %      0.08 %      0.795 % 

Category 3

A/A2

     0.90 %      0 %      0.10 %      0.90 % 

Category 4

A-/A3

     1.00 %      0 %      0.125 %      1.00 % 

Category 5

< A-/A3 or unrated

     1.225 %      0.225 %      0.15 %      1.225 % 

 

 

Credit Agreement

- 3 -



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a S&P Rating or Moody’s Rating, as the case may be (other than by reason
of the circumstances referred to in the last sentence of this definition), then
the Applicable Rate shall be based upon the remaining rating, (ii) if the S&P
Rating and the Moody’s Rating shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings, (iii) if both S&P and Moody’s shall not
have in effect ratings of the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Applicable Rate shall be determined by reference to the rates in Category 5 and
(iv) if the S&P Rating and the Moody’s Rating established or deemed to have been
established by S&P and Moody’s, respectively, shall be changed (other than as a
result of a change in the rating system of S&P or Moody’s), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of whether notice of such change shall have been furnished
by the Company to the Administrative Agent and the Lenders. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of S&P or Moody’s shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments in accordance with the terms hereof.

 

Credit Agreement

- 4 -



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower Materials” has the meaning set forth in Section 9.01.

“Borrower” means the Company or any Subsidiary Borrower, as applicable.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Revolving Loans or Competitive Loans of the same
Class, Type and Currency that have the same Interest Period (or any single
Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type).

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or, with respect to the obligations
of any Non-U.S. Subsidiary Borrower, such other city, if any, as reasonably
determined by the Administrative Agent, as applicable, are authorized or
required by law to remain closed, (b) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurocurrency Borrowing in
Dollars (or any notice with respect thereto), that is also a day on which
dealings in deposits in Dollars are carried out in the London interbank market,
(c) if such day relates to a borrowing or continuation of, a payment or
prepayment of principal of or interest on, or the Interest Period for, any
Eurocurrency Borrowing in any Foreign Currency (other than Euros) (or any notice
with respect thereto), or to the issuance or payment under any Letter of Credit
in any Foreign Currency (other than Euros) (or any notice with respect thereto),
that is also a day on which commercial banks and the foreign exchange market
settle payments in the Principal Financial Center for such Foreign Currency
and/or (d) if such day relates to a borrowing or continuation of, a payment or
prepayment of principal of or interest on, or the Interest Period for, any
Eurocurrency Borrowing in Euros (or any notice with respect thereto), or to the
issuance or payment under any Letter of Credit in Euros (or any notice with
respect thereto), that is also a TARGET Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit account
balances, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Lender.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral.

 

Credit Agreement

- 5 -



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement), of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority with respect to which a Lender or Issuing Lender is
required to comply; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by, or whose election was approved by, the board of directors of
the Company nor (ii) appointed by directors so nominated or elected.

“Citibank” means Citibank, N.A.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Multicurrency Commitment or a Euro Commitment, as
applicable.

“Commitment Increase” has the meaning set forth in Section 2.08(c).

“Commitment Increase Date” has the meaning set forth in Section 2.08(c).

“Commitment Termination Date” means (a) June 15, 2015 (or if such date is not a
Business Day, the immediately preceding Business Day) or (b) with respect to any
Lender the Commitment of which has been extended pursuant to Section 2.19, the
date to which such Lender’s Commitment has been so extended.

“Company” means NYSE Euronext, a Delaware corporation.

 

Credit Agreement

- 6 -



--------------------------------------------------------------------------------

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.04.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Margin” means, with respect to any Competitive Loan bearing
interest at a rate based on the LIBO Rate, the marginal rate of interest, if
any, to be added to or subtracted from the LIBO Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the
Competitive Bid Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Bid.

“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.

“Currency” means the lawful currency of any country.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Company, the Administrative Agent or
any Issuing Lender in writing, or has made a public statement to the effect,
that it does not intend to comply with its funding obligations hereunder (unless
such

 

Credit Agreement

- 7 -



--------------------------------------------------------------------------------

writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company) or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity or
(iii) taken any action indicating its consent to, approval of, or acquiescence
in, any such proceeding or appointment; provided that, for the avoidance of
doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority, or (ii) in the case
of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, so long as such ownership
interest or action does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Company, each Issuing Lender and each Lender.

“Delaware Trust” means NYSE Group Trust, a Delaware trust.

“Delaware Trust Option” means the call option remedy of the Delaware Trust over
the priority shares and/or ordinary shares or voting securities of NYSE Group,
Archipelago Holdings, Inc. or their respective subsidiaries and the other
remedies of the Delaware Trust.

“Dollar Equivalent” of any Currency on any day means (a) the amount of such
Currency if such Currency is Dollars or (b) if such Currency is an Agreed
Foreign Currency, the amount converted into Dollars at the relevant Exchange
Rate for such Agreed Foreign Currency on such day or, if such day is not a
Business Day, on the immediately preceding Business Day.

“Dollars” or “$” refers to lawful money of the United States.

 

Credit Agreement

- 8 -



--------------------------------------------------------------------------------

“Dutch Financial Supervision Act” means the Financial Supervision Act (Wet op
het financieel toezicht) including any subordinate decrees and regulations
pursuant thereto as amended from time to time.

“Dutch Foundation” means Stichting NYSE Euronext, a foundation (stichting)
incorporated and existing under the laws of The Netherlands.

“Dutch Foundation Option” means the call option remedy of the Dutch Foundation
over the priority shares and/or common stock or voting securities of Euronext or
its subsidiaries and the other remedies of the Dutch Foundation.

“Dutch Subsidiary Borrower” means (a) Euronext and (b) each other Subsidiary
Borrower organized under the laws of The Netherlands, in each case so long as
such Person shall remain a Subsidiary Borrower hereunder.

“Effective Date” means the date (which shall be a Business Day not later than
June 29, 2012) on which the conditions specified in Section 4.01 are satisfied
(or waived in accordance with Section 9.02).

“Entitled Person” has the meaning set forth in Section 9.11.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived as of the date hereof);
(b) the failure to meet the minimum funding standards of Section 412 of the Code
or Section 302 of ERISA with respect to any Plan, in each case, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or pursuant to Section 4062(e) of ERISA; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from

 

Credit Agreement

- 9 -



--------------------------------------------------------------------------------

any Plan or Multiemployer Plan; (g) the receipt by the Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (h) the imposition of a Lien under ERISA with respect to any Plan
upon the assets of the Company or any ERISA Affiliate.

“EURIBO Rate” means with respect to any Eurocurrency Borrowing in Euros for any
Interest Period, the rate per annum equal to the Banking Federation of the
European Union EURIBO Rate for such Interest Period displayed on the appropriate
page of the Reuters screen (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euros in the
European interbank market) at approximately 10:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Euros for a term comparable to such Interest Period; provided that
if the applicable screen rate is not available at such time for any reason,
“EURIBO Rate” with respect to such Eurocurrency Borrowing for such Interest
Period shall be the rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the rate at which deposits in Euros approximately equal in
principal amount to such Borrowing and for a term comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the European interbank market at approximately
10:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, unless such rate is below zero, in which case the EURIBO Rate
will be deemed to be zero; provided, further, that the EURIBO Rate for any
Interest Period shall be adjusted (x) to reflect the Statutory Reserve Rate by
multiplying the rate described above by the Statutory Reserve Rate and
(y) without duplication, in the case of Eurocurrency Loans by a Lender from its
office or branch in the United Kingdom or any Participating Member State, by
adding to such rate the Mandatory Cost.

“Euro” or “€” means the single currency of Participating Member States of the
European Union.

“Euro Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make Revolving Loans to any Borrower, in each case in an Agreed
Currency, pursuant to Section 2.01(a)(ii), expressed as a Dollar amount
representing the Dollar Equivalent of the maximum aggregate amount of such
Lender’s Euro Revolving Exposure hereunder, as such commitment may be changed
from time to time pursuant to the terms hereof. The initial amount of each
Lender’s Euro Commitment is set forth under the heading “Euro Commitment” on
Schedule 1.01 or in the Assignment and Assumption or other agreement pursuant to
which such Lender shall have assumed its Euro Commitment, as applicable. The
total amount of all Euro Commitments shall not at any time exceed $300,000,000.

“Euro Lender” means (a) on the Effective Date, a Lender having a Euro Commitment
and (b) thereafter, a Lender from time to time having a Euro Commitment and/or
holding Euro Revolving Exposure.

 

Credit Agreement

- 10 -



--------------------------------------------------------------------------------

“Euro Reference Rate” means, with respect to any Eurocurrency Loan in Euros, for
any day, the rate per annum which is the average of the rates quoted at
approximately 10:00 a.m., London time, to leading banks in the European
interbank market by the Reference Lenders for the offering of overnight deposits
in Euro, as determined by the Administrative Agent; provided that each Euro
Reference Rate shall be adjusted, in the case of Euro Reference Rate Loans by a
Lender from its office or branch in the United Kingdom or any Participating
Member State, by adding to such rate the Mandatory Cost.

“Euro Reference Rate Loan” means any Loan denominated in Euros bearing interest
at the Euro Reference Rate.

“Euro Revolving Exposure” means, with respect to any Euro Lender at any time,
the aggregate outstanding principal amount of such Lender’s Revolving Loans
under the Euro Commitment at such time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to (a) in the case of a Revolving Loan, the LIBO
Rate, the EURIBO Rate or the Euro Reference Rate, as applicable and (b) in the
case of a Competitive Loan, the LIBO Rate for Dollars.

“Eurodollar”, when used in reference to any Competitive Loan or Competitive
Borrowing, refers to such Competitive Loans, or the Competitive Loans comprising
such Borrowing, that bear interest at a rate determined by reference to the LIBO
Rate for Dollars.

“Euronext” means Euronext N.V., a public limited liability company organized
under the laws of The Netherlands and, as of the Effective Date, a wholly-owned
indirect Subsidiary of the Company.

“Euronext Borrowing Sublimit” means an amount equal to the lesser of
(a) $250,000,000 and (b) the Aggregate Commitments, as such amount may be
changed from time to time pursuant to Section 2.08(b).

“Event of Default” has the meaning set forth in Article VII.

“Exchange Percentage” means, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Section 2.23) of which (a) the numerator shall be the Commitment of such Lender
and (b) the denominator shall be the Aggregate Commitments; provided that if the
Commitments have been terminated pursuant to Article VII, then the Exchange
Percentage of each Lender shall be determined based on the Exchange Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., New York City time, on such date on the relevant
Reuters screen for

 

Credit Agreement

- 11 -



--------------------------------------------------------------------------------

such Foreign Currency. In the event that such rate does not appear on any
Reuters screen, the Exchange Rate with respect to such Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent or, in
the event no such service is selected, such Exchange Rate shall instead be
calculated on the basis of the Administrative Agent’s spot rate of exchange for
such Foreign Currency on the London market at 11:00 a.m., New York City time, on
such date for the purchase of Dollars with such Foreign Currency, for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Issuing
Lender, any Lender or any other recipient of any payment to be made by or on
account of any obligation of the Company or any Subsidiary Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by reference to) its net
income by the United States, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or any
other jurisdiction in which it is subject to Tax solely as a result of any
present or former connection between the Administrative Agent, such Lender or
other recipient, as applicable, and the jurisdiction imposing such Tax other
than a present or former connection solely as a result of the activities and
transactions specifically contemplated by this Agreement, (b) Other Connection
Taxes, (c) any branch profits taxes imposed by the United States or any similar
tax imposed by any other jurisdiction described in clause (a) of this
definition, (d) in the case of a Non-U.S. Lender to a U.S. Borrower, any
withholding tax that (A) is imposed on amounts payable to such Non-U.S. Lender
(other than an assignee pursuant to a request by the Company under
Section 2.18(b)) at the time such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office) except to the extent that such
Non-U.S. Lender or its assignor (if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such U.S. Borrower with respect to such withholding tax pursuant to
Section 2.16(a) or (B) is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.16(e); (e) in the case of a Non-U.S. Subsidiary Borrower,
any withholding tax (A) that is imposed on amounts payable to the Administrative
Agent, any Issuing Lender or Lender (other than an assignee pursuant to a
request by the Company under Section 2.18(b)) at the time such Administrative
Agent, Issuing Lender or Lender becomes a party to this Agreement (or designates
a new lending office) or (B) is attributable to the Administrative Agent, the
Issuing Lender or Lender, respectively, failing to comply with its obligations
under Section 2.16(h); (f) in the case of a U.S. Lender to a U.S. Borrower, any
backup withholding Taxes attributable to such U.S. Lender’s failure to comply
with Section 2.16(e); and (g) any U.S. Federal withholding Taxes imposed under
FATCA.

“Existing Commitment Termination Date” has the meaning set forth in
Section 2.19(a).

“Existing Credit Agreement” has the meaning set forth in Section 4.01(f).

 

Credit Agreement

- 12 -



--------------------------------------------------------------------------------

“Extension Effective Date” has the meaning set forth in Section 2.19(a).

“Extension Request” has the meaning set forth in Section 2.19(a).

“Facility” means the Commitments and the credit extensions thereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Company.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid. When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans constituting such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.

“Foreign Currency” means any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States,
giving effect for purposes hereof to Section 1.04.

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court,

 

Credit Agreement

- 13 -



--------------------------------------------------------------------------------

administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including, as and to the extent they satisfy any
of the foregoing requirements, any supra-national bodies such as the European
Union or the European Central Bank).

“Group” means the Company and its Subsidiaries.

“Group Member” means any entity within the Group.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantor” has the meaning set forth in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Financial Statements” means (a) the audited consolidated balance
sheet of the Company and its Subsidiaries as of and for the fiscal years ended
December 31, 2010 and December 31, 2011 and the related consolidated statements
of operations, comprehensive income, changes in equity and cash flows of the
Company and its Subsidiaries for the fiscal years ended on said dates, in each
case, reported on by PricewaterhouseCoopers LLP, independent public accountants,
and (b) the unaudited condensed consolidated statement of financial condition of
the Company and its Subsidiaries as of and for the fiscal quarter ended
March 31, 2012 and the related consolidated statements of operations,
comprehensive income and cash flows of the Company and its Subsidiaries for the
fiscal quarter ended on said date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale

 

Credit Agreement

- 14 -



--------------------------------------------------------------------------------

or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but if
such Indebtedness has not been assumed, only up to lesser of the amount of such
Indebtedness or the fair market value of the property subject to such Lien),
(f) all Guarantees by such Person, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning set forth in Section 9.13.

“Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each of March, June, September and December, (b) with respect to any
Eurocurrency Loan (other than any Euro Reference Rate Loan), the last day of the
Interest Period for the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Euro Reference Rate Loan, the last day of each calendar
month and (d) with respect to any Fixed Rate Loan, the last day of the Interest
Period for the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

 

Credit Agreement

- 15 -



--------------------------------------------------------------------------------

“Interest Period” means:

(a) with respect to any Revolving Eurocurrency Loan or Borrowing (other than any
Euro Reference Rate Loan or Borrowing), the period commencing on the date of
such Loan or Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender under the applicable Tranche, nine or twelve months or a shorter
period) thereafter or, with respect to such portion of any Revolving
Eurocurrency Loan or Borrowing (other than any Euro Reference Rate Loan or
Borrowing) that is scheduled to be repaid on the Commitment Termination Date, a
period of less than one month’s duration commencing on the date of such Loan or
Borrowing and ending on the Commitment Termination Date, as specified in the
applicable Borrowing Request or Interest Election Request;

(b) with respect to any Competitive Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months or a shorter period)
thereafter or, with respect to such portion of any Competitive Eurodollar Loan
or Borrowing that is scheduled to be repaid on the Commitment Termination Date,
a period of less than one month’s duration commencing on the date of such Loan
or Borrowing and ending on the Commitment Termination Date, as specified in the
applicable Competitive Bid Request; and

(c) with respect to any Fixed Rate Loan or Borrowing, the period (which shall
not be less than 7 days or more than 360 days) commencing on the date of such
Loan or Borrowing and ending on the date specified in the applicable Competitive
Bid Request;

provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing that ends on the Commitment
Termination Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and, in the case of a Revolving Loan, thereafter shall be the effective
date of the most recent conversion or continuation of such Loan, and the date of
a Revolving Borrowing comprising Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loans.

“Issuing Lender” means Citibank, N.A. and each other Lender designated by the
Company as an “Issuing Lender” hereunder that has agreed to such designation
(and is acceptable to the Administrative Agent, such acceptance not to be
unreasonably withheld or delayed), each in its capacity as an issuer of Letters
of Credit hereunder, and any successor issuer of Letters of Credit hereunder, in
each case so long as such Person shall remain an Issuing Lender hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

Credit Agreement

- 16 -



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners
listed on the cover page of this Agreement.

“LC Commitment” means, as to any Issuing Lender, its commitment to issue Letters
of Credit, and to amend, renew or extend Letters of Credit previously issued by
it, pursuant to Section 2.05, in an aggregate face amount at any time
outstanding not to exceed (a) in the case of any Issuing Lender party hereto as
of the Effective Date, the amount set forth opposite such Issuing Lender’s name
under the heading “LC Commitment” on Schedule 1.01 and (b) in the case of any
Lender that becomes an Issuing Lender hereunder thereafter, that amount which
shall be set forth in the written agreement by which such Lender shall become an
Issuing Lender, as such commitment may be changed from time to time pursuant to
the terms hereof or with the agreement in writing of such Issuing Lender and the
Company (and each such change shall be promptly notified by the Company to the
Administrative Agent).

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time. The LC Exposure of any Multicurrency Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” means an amount equal to the lesser of (a) $200,000,000 and
(b) the total Multicurrency Commitments. The LC Sublimit is part of, and not in
addition to, the Multicurrency Commitments.

“Lender Objection Notice” has the meaning set forth in Section 2.20(a).

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a lender party hereto pursuant to the terms hereof, other than
any such Person that ceases to be such a party hereto. “Lenders” refers to the
Multicurrency Lenders and the Euro Lenders.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

 

Credit Agreement

- 17 -



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any Agreed
Currency (other than Euros) for any Interest Period the rate per annum displayed
on, in the case of Dollars, Reuters Screen LIBOR01 Page and, in the case of any
Foreign Currency (other than Euros), the appropriate page of such service which
displays the British Bankers Association Interest Settlement Rate for deposits
in such Foreign Currency (or, in each case, on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits
denominated in the relevant Currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to (or, in the
case of any Eurocurrency Borrowing denominated in Pounds Sterling, on the day
of) the commencement of such Interest Period, as the rate for deposits in such
Currency for a term comparable to such Interest Period; provided that in the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to the rate at which deposits in the relevant Currency approximately
equal in principal amount to such Borrowing and for a term comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to (or, in the
case of any Eurocurrency Borrowing denominated in Pounds Sterling, on the day
of) the commencement of such Interest Period, unless such rate is below zero, in
which case the LIBO Rate will be deemed to be zero; provided, further, that the
LIBO Rate for any Interest Period shall be adjusted (x) to reflect the Statutory
Reserve Rate by multiplying the rate described above by the Statutory Reserve
Rate and (y) without duplication, in the case of Eurocurrency Loans by a Lender
from its office or branch in the United Kingdom or any Participating Member
State, by adding to such rate the Mandatory Cost.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or similar encumbrance in, on
or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or other title retention agreement
(but not an operating lease) relating to such asset.

“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Documents, and each Subsidiary Borrower Designation.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made. For
the avoidance of doubt, for Loans in Euros, the Principal Financial Center for
the purposes of determining Local Time shall be Brussels, Belgium.

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Annex I.

 

Credit Agreement

- 18 -



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations or financial condition of the Group taken as a whole,
(b) the ability of any Borrower to perform its obligations hereunder and (c) the
validity or enforceability of this Agreement and the other Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.

“Material Indebtedness” means Indebtedness (excluding any Indebtedness
outstanding hereunder), or obligations in respect of one or more Swap
Agreements, of any one or more Group Members in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Group Member in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Group Member would be required to pay if such
Swap Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means, at any time, the then current rating by Moody’s of the
Index Debt.

“Multicurrency Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans to any Borrower pursuant to
Section 2.01(a)(i) and to acquire participations in Letters of Credit issued for
the account of any Borrower pursuant to Section 2.05, in each case in an Agreed
Currency, expressed as a Dollar amount representing the Dollar Equivalent of the
maximum aggregate amount of such Lender’s Multicurrency Revolving Exposure
hereunder, as such commitment may be changed from time to time pursuant to the
terms hereof. The initial amount of each Lender’s Multicurrency Commitment is
set forth under the heading “Multicurrency Commitment” on Schedule 1.01 or in
the Assignment and Assumption or other agreement entered into hereunder pursuant
to which such Lender shall have assumed its Multicurrency Commitment, as
applicable.

“Multicurrency Lender” means (a) on the Effective Date, a Lender having a
Multicurrency Commitment and (b) thereafter, a Lender from time to time having a
Multicurrency Commitment and/or holding Multicurrency Revolving Exposure.

“Multicurrency Revolving Exposure” means, with respect to any Multicurrency
Lender at any time, the sum of (a) the aggregate outstanding principal amount of
such Lender’s Revolving Loans under its Multicurrency Commitments and (b) such
Lender’s LC Exposure.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any of its Subsidiaries contributes or is
obligated to contribute.

 

Credit Agreement

- 19 -



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning set forth in Section 2.19(a).

“Non-U.S. Lender” means any Lender or Issuing Lender that is organized under the
laws of a jurisdiction other than laws of the United States, any State thereof
or the District of Columbia.

“Non-U.S. Subsidiary Borrower” means any Subsidiary Borrower that is not a U.S.
Subsidiary.

“Note” means, collectively, the promissory notes (if any) of each Borrower
issued pursuant to this Agreement.

“Notice of Proposed Subsidiary Borrower Designation” has the meaning set forth
in Section 2.20(a).

“Objecting Lender” has the meaning set forth in Section 2.20(a).

“Other Connection Taxes” means, with respect to any Issuing Lender or Lender,
Taxes imposed as a result of a present or former connection between such Issuing
Lender or Lender and the jurisdiction imposing such Tax (other than connections
arising solely from such Issuing Lender or Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document pursuant to an assignment made
pursuant to Section 2.18(b)).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)). Other Taxes shall not include any Taxes
imposed on (or measured by reference to) gross income, net income or gain.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning specified in Section 9.04(c)(i).

 

Credit Agreement

- 20 -



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law or any Governmental Authority for taxes, assessments or
charges that are not yet due or are being contested in compliance with
Section 5.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or where the
validity or amount thereof is being contested in good faith by appropriate
proceedings;

(c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII; and

(f) easements, zoning restrictions, minor title imperfections, restrictions on
use, rights of way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of any Group Member;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA, sponsored,
maintained or contributed to by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries is obligated to contribute.

 

Credit Agreement

- 21 -



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 9.01(c).

“Pounds Sterling” means the lawful currency of England.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Public Lender” has the meaning set forth in Section 9.01(c).

“Reference Lenders” means the Lenders designated from time to time by the
Administrative Agent in consultation with the Company. The initial Reference
Lenders are Citibank, JPMorgan Chase Bank, N.A. and Bank of America, N.A.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Jurisdiction” means, with respect to any Subsidiary Borrower, the
jurisdiction of its organization.

“Required Lenders” means, at any time, Lenders having more than 50% of the
outstanding Commitments (or at any time after the Commitments shall have expired
or been terminated, more than 50% of the total Revolving Exposures of all of the
Lenders at such time); provided that, for purposes of declaring the Loans to be
due and payable pursuant to Article VII,

 

Credit Agreement

- 22 -



--------------------------------------------------------------------------------

and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans held by any of the Lenders shall be included in their respective Revolving
Exposures in determining the Required Lenders. The Required Lenders of the
applicable Tranche shall mean, at any time, Lenders having more than 50% of the
outstanding Commitments of such Tranche (or, as applicable, of the total
Revolving Exposures of all of the Lenders of such Tranche) at such time. The
Commitments (or, at any time after the Commitments shall have expired or been
terminated, the Revolving Exposure) of any Defaulting Lender shall be excluded
for purposes of making a determination of the “Required Lenders”.

“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
(as applicable) its LC Exposure at such time.

“S&P” means Standard & Poor’s Financial Services LLC.

“S&P Rating” means, at any time, the then current rating by S&P of the Index
Debt.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its principal functions.

“Second Currency” has the meaning set forth in Section 9.11.

“Sharing Event” means (a) the occurrence of an Event of Default with respect to
the Company under clause (g) or (h) of Article VII, (b) the declaration of the
termination of all of the Commitments, or the acceleration of the maturity of
any Loans, in each case in accordance with Article VII or (c) the failure of any
Borrower to pay any principal of, or interest on, any Loans or any LC
Disbursements on the Commitment Termination Date on which such amounts are due.

“Significant Group Member” has the meaning set forth in Section 6.02.

“Significant Subsidiary” means any Subsidiary that is a “significant subsidiary”
as defined in Rule 1-02(w) of Regulation S-X under the Securities Act of 1933,
as amended and in effect from time to time; provided that, notwithstanding the
foregoing, “Significant Subsidiary” shall include each Subsidiary Borrower.

“Specified Currency” has the meaning set forth in Section 9.11.

“Specified Place” has the meaning set forth in Section 9.11.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus

 

Credit Agreement

- 23 -



--------------------------------------------------------------------------------

the aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves or other
requirements) established by any central bank, monetary authority, the Board,
the Financial Services Authority, the European Central Bank or other
Governmental Authority for any category of deposits or liabilities customarily
used to fund loans in the applicable currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fee or similar
requirements shall, in the case of Dollar denominated Loans, include those
imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset, fee or similar requirement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Company.

“Subsidiary Borrower” means each Subsidiary of the Company that is listed on the
signature pages hereof under the caption “SUBSIDIARY BORROWERS” and each other
Subsidiary of the Company that shall become a Subsidiary Borrower pursuant to
Section 2.20, in each case so long as any such Subsidiary shall remain a
Subsidiary Borrower hereunder. The term “Subsidiary Borrower” includes any of
the U.S. Subsidiary Borrowers and the Non-U.S. Subsidiary Borrowers. As of the
Effective Date, Euronext is the only Subsidiary Borrower hereunder.

“Subsidiary Borrower Designation” means a Subsidiary Borrower Designation
entered into by the Company and a Subsidiary of the Company pursuant to
Section 2.20, pursuant to which such Subsidiary shall (subject to the terms and
conditions of Section 2.20(b)) be designated as a Borrower hereunder,
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Subsidiary Borrower Termination Notice” has the meaning set forth in
Section 2.20(c).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Group Member shall
be a Swap Agreement.

 

Credit Agreement

- 24 -



--------------------------------------------------------------------------------

“TARGET2” means the Trans–European Automated Real–time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Stockholders’ Equity” means the total consolidated stockholders’ equity
of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that (i) accumulated other comprehensive income
(or loss) and (ii) noncontrolling interests shall each be excluded from “Total
Stockholders’ Equity”.

“Tranche”, when used in reference to any Borrowing or Loan, refers to whether
such Borrowing or Loan is made under the Multicurrency Commitments or the Euro
Commitments; when used in reference to the Commitments, refers to whether the
Commitments are the Multicurrency Commitments or the Euro Commitments; when used
in reference to any Lender, refers to whether such Lender is a Multicurrency
Lender or a Euro Lender; and when used in reference to any Revolving Exposure,
refers to whether such Revolving Exposure is Multicurrency Revolving Exposure or
Euro Revolving Exposure.

“Tranche Consolidation Date” has the meaning set forth in Section 2.01(b).

“Transactions” means the execution and delivery by each of the Company and each
Subsidiary Borrower of this Agreement and the other Loan Documents to which it
is a party, the performance of their respective obligations hereunder, and the
borrowing of Loans and issuance of Letters of Credit hereunder.

“Trust Options” means the Delaware Trust Option and the Dutch Foundation Option.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to a Eurocurrency interest rate generally, or
specifically, in the case of a Revolving Loan or Borrowing, the Alternate Base
Rate, the LIBO Rate, the EURIBO Rate or the Euro Reference Rate or, in the case
of a Competitive Loan or Borrowing, the LIBO Rate for Dollars or a Fixed Rate.

“United States” means the United States of America.

 

Credit Agreement

- 25 -



--------------------------------------------------------------------------------

“U.S. Borrower” means the Company or any U.S. Subsidiary Borrower, as
applicable.

“U.S. Lender” means any Lender or Issuing Lender other than a Non-U.S. Lender.

“U.S. Subsidiary” means any Subsidiary of the Company that is organized under
the laws of any State of the United States or the District of Columbia.

“U.S. Subsidiary Borrower” means any Subsidiary Borrower that is a U.S.
Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan” or “Eurodollar Competitive Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “EURIBO Rate Borrowing”) or by Class and Type (e.g., a “EURIBO Rate
Revolving Borrowing”). Loans and Borrowings may also be classified and referred
to by Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
In the computation of time in this Agreement from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.

 

Credit Agreement

- 26 -



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05. Currencies; Currency Equivalents; Provisions Relating to Euros.
(a) At any time, any reference in this Agreement to the Currency of any
particular nation (or, in the case of Euros, of the Participating Member States)
means the lawful currency of such nation or (in the case of Euros) the
Participating Member States, as applicable, at such time whether or not the name
of such Currency is the same as it was on the date hereof. Except as provided in
Section 2.10(b), for purposes of determining (i) whether the amount of any
Borrowing or any Letter of Credit, together with all other Borrowings and
Letters of Credit then outstanding or to be borrowed or issued at the same time
as such Borrowing, would exceed the Aggregate Commitments, (ii) the aggregate
unutilized amount of the Commitments and (iii) the Revolving Exposure, the
outstanding principal amount of any Borrowing or Letter of Credit that is
denominated in any Agreed Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount of the relevant Foreign Currency of such Borrowing or
Letter of Credit, as the case may be, determined as of the date of such
Borrowing (determined, in the case of any Eurocurrency Borrowing, in accordance
with the last sentence of the definition of the term “Interest Period”) or the
date of the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, Loan or Letter of
Credit an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the relevant
Issuing Lender, as the case may be.

(c) Each obligation hereunder of any party hereto that is denominated in a
Currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in Euros in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such Currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such

 

Credit Agreement

- 27 -



--------------------------------------------------------------------------------

Currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State, unless the Company reasonably
objects thereto; provided that, with respect to any Borrowing denominated in
such Currency that is outstanding immediately prior to such date, such
replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrowers to the Lenders
and the Issuing Lenders, and of the Lenders and the Issuing Lenders to the
Borrowers, under or pursuant to this Agreement, each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to the Euro in any country
that becomes a Participating Member State after the date hereof, unless the
Company reasonably objects thereto.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. (a) Tranches. Subject to the terms and conditions set
forth herein,

(i) each Multicurrency Lender agrees to make Revolving Loans in any Agreed
Currency to any Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (A) the Dollar Equivalent of
such Lender’s Multicurrency Revolving Exposure exceeding such Lender’s
Multicurrency Commitment, (B) (x) the Dollar Equivalent of the total Revolving
Exposures plus (y) the aggregate principal amount of outstanding Competitive
Loans exceeding the Aggregate Commitments or (C) the Dollar Equivalent of the
total Revolving Exposures in respect of Euronext exceeding the Euronext
Borrowing Sublimit; and

(ii) each Euro Lender agrees to make Revolving Loans in any Agreed Currency to
any Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (A) the Dollar Equivalent of such
Lender’s Euro Revolving Exposure exceeding such Lender’s Euro Commitment,
(B) (x) the Dollar Equivalent of the total Revolving Exposures plus (y) the
aggregate principal amount of outstanding Competitive Loans exceeding the
Aggregate Commitments or (C) the Dollar Equivalent of the total Revolving
Exposures in respect of Euronext exceeding the Euronext Borrowing Sublimit.

Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow Revolving Loans under the
applicable Tranche.

(b) Consolidation of Tranches. If at any time the Euro Lenders shall authorize
(in their sole discretion) Borrowings under the Euro Commitments to be made in
the same Currencies then permitted under the Multicurrency Tranche, then on such
date (or such later date

 

Credit Agreement

- 28 -



--------------------------------------------------------------------------------

within five Business Days following such date as may be agreed to by the
Administrative Agent and the Company and notified to the Lenders) (the “Tranche
Consolidation Date”) the two separate Tranches shall thereafter be consolidated
into and treated as a single tranche for all purposes hereof (and references to
any “Tranche” shall be disregarded) and the provisions hereof applicable to the
Multicurrency Tranche shall apply to such single tranche (and, notwithstanding
anything herein to the contrary, the Company and the Administrative Agent
(without the consent of any other Person) may enter into amendments to this
Agreement to the extent necessary to reflect such consolidation of the
Tranches). If, on the Tranche Consolidation Date, any Revolving Loans are then
outstanding under either Tranche of Commitments, the Company and/or the other
Borrowers shall (i) borrow Revolving Loans from all or certain of the Lenders
and/or prepay Revolving Loans of all or certain of the Lenders such that, after
giving effect thereto, the Revolving Loans are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
consolidation of the Tranches) and (ii) pay to such Lenders the amounts, if any,
payable under Section 2.15 in connection with such prepayments. Upon the Tranche
Consolidation Date, the participation interests of the Lenders in the then
outstanding Letters of Credit, if any, shall automatically be adjusted to
reflect, and each Lender (including each Lender which theretofore was a Euro
Lender) shall have a participation in each such Letter of Credit equal to, such
Lenders’ respective Applicable Percentage of the aggregate amount available to
be drawn under each such Letter of Credit (after giving effect to such
consolidation of the Tranches).

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Revolving Loan under a Tranche shall be made as
part of a Borrowing consisting of Revolving Loans of the same Currency and Type
made by the relevant Lenders under such Tranche ratably in accordance with their
respective Commitments. Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.04. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Types of Loans. Subject to Section 2.13, (i) each Revolving Borrowing by any
U.S. Borrower shall be constituted entirely of ABR Loans or of Eurocurrency
Loans denominated in the same Currency as such Borrower may request in
accordance herewith (provided that ABR Loans shall be available only to any U.S.
Borrower under the Multicurrency Commitments and shall be denominated only in
Dollars), (ii) each Revolving Borrowing by any Non-U.S. Subsidiary Borrower
shall be constituted entirely of Eurocurrency Loans denominated in the same
Currency as such Subsidiary Borrower may request in accordance herewith and
(iii) each Competitive Borrowing shall be constituted entirely of Eurodollar
Loans or Fixed Rate Loans in Dollars as the Company may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan to any
Borrower by causing any U.S. or non-U.S. branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

Credit Agreement

- 29 -



--------------------------------------------------------------------------------

(c) Minimum Amounts. Each Revolving Borrowing shall be in an amount at least
equal to 1,000,000 units of the relevant Currency or, with respect to any Agreed
Foreign Currency, such other minimum amount as may be agreed to by the
Administrative Agent; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments under the relevant Tranche. Each Competitive Borrowing shall be in
an amount at least equal to $1,000,000.

(d) Limitation on Number of Borrowings. Borrowings of more than one Class,
Currency and Type may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten Eurocurrency Revolving Borrowings
outstanding.

(e) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request (or to elect to convert or
continue) any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date (provided that, if at any time there shall
exist different Commitment Termination Dates for the Lenders hereunder, such
Interest Period shall not end after the latest applicable Commitment Termination
Date).

(f) Minimum Amount of Initial Credit Extension in relation to Dutch Subsidiary
Borrower. In the event that, at the time of a Borrowing by a Dutch Subsidiary
Borrower or at the time of an issuance of a Letter of Credit for the account of
a Dutch Subsidiary Borrower, each Lender making a Loan comprising such Borrowing
or acquiring a participation in such Letter of Credit shall not have, at the
time of or prior to the making of such Loan or issuance of Letter of Credit,
made or held a Loan to any Borrower or had LC Exposure hereunder in an amount
equal to at least €100,000 or such other amount that will from time to time be
applicable under the Dutch Financial Supervision Act (or, in either case, its
equivalent in another Currency) (provided that such other amount, if any (to the
extent that the Dutch Subsidiary Borrower has knowledge thereof), shall be
notified by the Dutch Subsidiary Borrower to the Administrative Agent prior to
such Borrowing by or issuance of Letter of Credit for the account of such Dutch
Subsidiary Borrower), then the minimum amount of such Borrowing by such Dutch
Subsidiary Borrower or the minimum face amount of such Letter of Credit issued
for the account of such Dutch Subsidiary Borrower shall be such that the
Applicable Percentage of such Loan of, or the participation in such Letter of
Credit acquired by each relevant Lender shall be at least €100,000 or such other
amount, as applicable (or its equivalent in another Currency).1

SECTION 2.03. Requests for Revolving Borrowings.

(a) Notice by Borrowers. To request a Revolving Borrowing, a Borrower shall
notify the Administrative Agent of such request by telephone:

(i) in the case of an ABR Borrowing by any U.S. Borrower, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing;

 

 

1 

SUBJECT TO REVIEW OF NYX’S DUTCH COUNSEL.

 

Credit Agreement

- 30 -



--------------------------------------------------------------------------------

(ii) in the case of a Eurocurrency Borrowing in Dollars by any U.S. Borrower,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing (or such shorter period as the Administrative
Agent may agree);

(iii) in the case of a Eurocurrency Borrowing in Euros bearing interest at the
Euro Reference Rate, not later than 9:00 a.m., London time, on the date of the
proposed Borrowing;

(iv) in the case of a Eurocurrency Borrowing in Euros bearing interest at the
EURIBO Rate, not later than 1:00 p.m., London time, three Business Days before
the date of the proposed Borrowing (or such shorter period as the Administrative
Agent may agree); or

(v) in the case of a Eurocurrency Borrowing in any Agreed Foreign Currency
(other than Euros) or in the case of a Eurocurrency Borrowing in Dollars by any
Non-U.S. Subsidiary Borrower, not later than 1:00 p.m., London time, three
Business Days before the date of the proposed Borrowing (or such shorter period
as the Administrative Agent may agree).

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the relevant Borrower.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
for a Revolving Borrowing by any Borrower shall specify the following
information in compliance with Section 2.02:

(i) the applicable Tranche under which such Borrowing shall be made;

(ii) the aggregate amount and Currency of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing in Dollars by any U.S. Borrower, whether such
Borrowing will bear interest at the Alternate Base Rate or the LIBO Rate;

(v) in the case of a Eurocurrency Borrowing in Euros, whether such Borrowing
will bear interest at the EURIBO Rate or the Euro Reference Rate; and

(vi) in the case of a Eurocurrency Borrowing (other than any Euro Reference Rate
Loan), the Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(e); and

(vii) the location and number of the account to which funds are to be disbursed.

 

Credit Agreement

- 31 -



--------------------------------------------------------------------------------

(c) Notice by Administrative Agent to Lenders. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. (i) With respect to any Borrowing Request in respect of a
Revolving Borrowing by any U.S. Borrower:

(A) if no election as to the Currency of such Borrowing is specified, then the
requested Revolving Borrowing shall be denominated in Dollars;

(B) if no election as to the Type of such Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing, unless an Agreed Foreign Currency
has been specified, in which case such Borrowing shall be a Eurocurrency
Borrowing in such Agreed Foreign Currency; and

(C) if no Interest Period is specified with respect to any requested Revolving
Eurocurrency Borrowing, (i) if the Currency specified for such Borrowing is
Dollars (or if no Currency has been so specified), the requested Borrowing shall
be made instead as an ABR Borrowing and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the relevant Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(ii) With respect to any Borrowing Request in respect of a Revolving Borrowing
by any Non-U.S. Subsidiary Borrower:

(A) if no election as to the Currency of such Borrowing is specified, then the
requested Revolving Borrowing shall be denominated in Euros; and

(B) if no Interest Period is specified with respect to such Borrowing, such
Non-U.S. Subsidiary Borrower shall be deemed to have selected an Interest Period
of one month’s duration.

SECTION 2.04 Competitive Bid Procedure.

(a) Requests for Bids by Company. Subject to the terms and conditions set forth
herein, from time to time during the Availability Period the Company may request
Competitive Bids for Competitive Loans to be made to the Company in Dollars and
may (but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that the sum of the Dollar Equivalent of the total
Revolving Exposures plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the Aggregate Commitments. To request
Competitive Bids, the Company shall notify the Administrative Agent of such
request by telephone, in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that the Company may submit up to (but not more than) five
Competitive Bid Requests on the same day. Each such telephonic

 

Credit Agreement

- 32 -



--------------------------------------------------------------------------------

Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Company. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(e); and

(v) the location and number of the account to which funds are to be disbursed.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Company in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Competitive Eurodollar Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $1,000,000 or a larger multiple of
$1,000,000) and which may equal the entire principal amount of the Competitive
Borrowing requested by the Company) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period for each such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Company by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.

 

Credit Agreement

- 33 -



--------------------------------------------------------------------------------

(d) Acceptance of Bids by Company. Subject only to the provisions of this
paragraph, the Company may accept or reject any Competitive Bid. The Company
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Competitive
Eurodollar Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid made at
a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Company shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Company may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $1,000,000 (or a larger multiple of $1,000,000); provided further that
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
above the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by the Company. A notice given by the Company pursuant to this
paragraph shall be irrevocable.

(e) Notification of Acceptances by Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

(f) Bids by Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Company at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

(g) Funding of Competitive Bid Loans. Any Lender whose offer to make any
Competitive Bid Loan has been accepted in accordance with the terms and
conditions of this Section 2.04 shall, not later than 12:00 noon New York City
time on the date specified for the making of such Competitive Bid Loan, make the
amount of such Competitive Bid Loan available to the Administrative Agent at an
account designated by the Administrative Agent, in immediately available funds,
for account of the Company. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Company on such date by depositing the same, in immediately available
funds, in an account designated by the Company.

 

Credit Agreement

- 34 -



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
(on behalf of itself or any of its Subsidiaries) may request the issuance of
Letters of Credit in any Agreed Currency by any Issuing Lender for the account
of such Borrower, in a form acceptable to the Administrative Agent and such
Issuing Lender (such acceptance not to be unreasonably withheld or delayed), at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the relevant Borrower (or the Company on its behalf) to,
or entered into by the relevant Borrower (or the Company on its behalf) with,
the relevant Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Letters of Credit issued hereunder
shall constitute utilization of the Multicurrency Commitments. Notwithstanding
anything herein to the contrary, no Letters of Credit may be issued under the
Euro Commitments.

(b) Notice of Issuance, Amendment, Renewal, Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the relevant Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Lender) to the Issuing Lender that is selected
by it to issue such Letter of Credit and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying:

(i) if applicable, the name of the Subsidiary of the Company to be an applicant
with respect to the issuance of a Letter of Credit;

(ii) the date of issuance, amendment, renewal or extension of such Letter of
Credit (which shall be a Business Day);

(iii) the date on which such Letter of Credit is to expire (which shall comply
with paragraph (d) of this Section);

(iv) the amount and Currency of such Letter of Credit;

(v) the name and address of the beneficiary thereof; and

(vi) such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit as the relevant Issuing Lender may reasonably
require (and, if a Subsidiary shall be an applicant to such Letter of Credit the
Company shall cause such Subsidiary to furnish to the relevant Issuing Lender
such other information pertaining to such Letter of Credit as may be necessary
in connection with such preparation, amendment, renewal or extension).

If requested by the relevant Issuing Lender, the relevant Borrower also shall,
(and, if a Subsidiary shall be an applicant to such Letter of Credit, the
Company shall cause such Subsidiary to) submit a letter of credit application on
such Issuing Lender’s standard form in connection with any request for a Letter
of Credit.

 

Credit Agreement

- 35 -



--------------------------------------------------------------------------------

(c) Limitation on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
Dollar Equivalent of the total LC Exposure shall not exceed the LC Sublimit,
(ii) the Dollar Equivalent of the total Multicurrency Revolving Exposures shall
not exceed the total Multicurrency Commitments, (iii) (x) the Dollar Equivalent
of the total Revolving Exposures plus (y) the aggregate principal amount of
outstanding Competitive Loans shall not exceed the Aggregate Commitments and
(iv) the Dollar Equivalent of the total LC Exposure with respect to Letters of
Credit issued by the relevant Issuing Lender shall not exceed such Issuing
Lender’s LC Commitment.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Commitment Termination Date; provided that, if at any time there
shall exist different Commitment Termination Dates for the Lenders hereunder,
the “Commitment Termination Date” referred to in clause (ii) above shall refer
to the latest applicable Commitment Termination Date; provided further that any
Letter of Credit with a one year term may provide for automatic renewal thereof
for additional one year periods, which in no event shall extend beyond the date
referred to in clause (ii) above.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lenders or the Lenders, the relevant Issuing Lender
hereby grants to each Multicurrency Lender, and each Multicurrency Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Multicurrency Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each Multicurrency
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the relevant Issuing Lender, such Multicurrency Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Lender and
not reimbursed by the relevant Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the relevant Borrower for any reason. Such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each such
payment shall be made in the same manner as provided in Section 2.06 with
respect to Loans made by such Multicurrency Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Multicurrency
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing

 

Credit Agreement

- 36 -



--------------------------------------------------------------------------------

Lender the amounts so received by it from the Multicurrency Lenders. Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to the immediately succeeding paragraph, the Administrative
Agent shall distribute such payment to the relevant Issuing Lender or, to the
extent that the Multicurrency Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Lender, then to such Multicurrency Lenders
and such Issuing Lender as their interests may appear. Any payment made by a
Multicurrency Lender pursuant to this paragraph to reimburse an Issuing Lender
for any LC Disbursement shall not constitute a Loan and shall not relieve the
relevant Borrower of its obligation to reimburse such LC Disbursement.

(f) Reimbursement. If the relevant Issuing Lender shall make any LC Disbursement
in respect of a Letter of Credit, the relevant Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., Local Time, on (i) the Business Day that
the relevant Borrower receives notice of such LC Disbursement, if such notice is
received prior to 11:00 a.m., Local Time, or (ii) the Business Day immediately
following the day that the relevant Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt, provided that
if such LC Disbursement is not less than $1,000,000 and such Letter of Credit is
denominated in Dollars or Euro, the relevant Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Loan or Euro Reference
Rate Loan in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Loan. If the relevant Borrower fails to make such payment when due
and shall not have requested a Loan in accordance with Section 2.03, the
Administrative Agent shall notify each Multicurrency Lender of the applicable LC
Disbursement and Currency, the payment then due from the relevant Borrower in
respect thereof and such Multicurrency Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Multicurrency Lender shall pay
to the Administrative Agent its Applicable Percentage of the payment then due
from the relevant Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Multicurrency Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Multicurrency
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Multicurrency Lenders.

(g) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision thereof, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) the occurrence of any Default,
(v) the existence of any proceedings of the type described in clause (g) or
(h) of Article VII with respect to any Borrower or (vi) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder.

 

Credit Agreement

- 37 -



--------------------------------------------------------------------------------

Neither the Administrative Agent, the Multicurrency Lenders nor any Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the Issuing Lender thereof or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Borrowers or to any Multicurrency Lender that has funded
its participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by such Borrower and the Multicurrency Lenders to the extent
permitted by applicable law) suffered by the Borrowers or any such Multicurrency
Lender, as the case may be, that are caused by an Issuing Lender’s failure to
exercise the standard of care agreed to hereunder to be applicable when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the relevant Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(h) Disbursement Procedures. The relevant Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Lender. The
relevant Issuing Lender shall promptly notify the Administrative Agent and the
relevant Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the relevant Borrower of its obligation to reimburse such
Issuing Lender and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the relevant Issuing Lender shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the relevant Borrower
reimburses such LC Disbursement, (i) in the case of any Letter of Credit for the
account of any U.S. Borrower denominated in Dollars, at the rate per annum then
applicable to ABR Revolving Loans and (ii) otherwise, at the rate per annum
which would have

 

Credit Agreement

- 38 -



--------------------------------------------------------------------------------

been payable if the overdue amount had, during the period of nonpayment,
constituted a Revolving Loan in the relevant Currency of the overdue amount with
an Interest Period reasonably selected by the Administrative Agent; provided
that, if the relevant Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.12(d) shall apply.
Interest accrued pursuant to this paragraph shall be for account of the relevant
Issuing Lender, except that interest accrued on and after the date of payment by
any Multicurrency Lender pursuant to paragraph (e) of this Section to reimburse
the relevant Issuing Lender shall be for account of such Multicurrency Lender to
the extent of such payment.

(j) Additional Issuing Lenders; Termination of Issuing Lenders. An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Company, the
Administrative Agent and the relevant Issuing Lender. The Administrative Agent
shall notify the Multicurrency Lenders of any such addition or termination. At
the time any such termination shall become effective, the relevant Borrower or
Borrowers shall pay all unpaid fees accrued pursuant to Section 2.11(b) for
account of the Issuing Lender being terminated. From and after the effective
date of any such addition, the new Issuing Lender shall have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter. After the termination of an Issuing Lender
hereunder, the terminated Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement with respect to any outstanding Letters of Credit issued by it prior
to such termination, but shall not be required to issue any new Letters of
Credit or to renew or extend any such outstanding Letters of Credit.

SECTION 2.06. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, or (in the case of any ABR Borrowing) by 2:00
p.m., New York City time, in each case to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that, notwithstanding anything herein to the contrary, in the case of
any Euro Reference Rate Borrowing under the Multicurrency Commitments, Bank of
China, New York Branch shall be permitted to fund the Loan to be made by it with
respect to such Borrowing under this Section by 12:00 noon, Local Time, on the
second Business Day following the proposed date of such Borrowing (provided that
(i) such Lender’s obligation to fund such Loan shall become unconditional from
and after the time any other Multicurrency Lender shall have funded its
respective Loans under such Borrowing and (ii) if, at any time after the date
hereof, such Lender shall be able to fund Euro Reference Rate Loans on a
same-day basis, it shall promptly notify the Administrative Agent and the
Company thereof, whereupon this proviso shall cease to apply to such Lender).
The Administrative Agent will make such Loans available to the relevant Borrower
by remitting the amounts so received, in like funds, to an account designated by
such Borrower in the Borrowing Request or Competitive Bid Request promptly on
the same day following receipt thereof from the relevant Lenders.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to or (in the case of any ABR Borrowing
or Euro

 

Credit Agreement

- 39 -



--------------------------------------------------------------------------------

Reference Rate Borrowing) on the proposed date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the relevant Lender and the relevant Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, calculated at a rate of interest determined by the Administrative Agent
to reflect its cost of funds. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Elections by Borrowers for Revolving Borrowings. Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Revolving Eurocurrency Borrowing (other than for any Euro
Reference Rate Loan), shall have the Interest Period specified in such Borrowing
Request. Thereafter, the relevant Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing as a Borrowing of the same
Type and, in the case of a Revolving Eurocurrency Borrowing (other than for any
Euro Reference Rate Loan), may elect the Interest Period therefor, all as
provided in this Section and to the extent the applicable Borrower would be
entitled to request a Borrowing of such Type as a new Borrowing hereunder;
provided that (i) a Revolving Borrowing denominated in one Currency may not be
continued as, or converted to, a Revolving Borrowing in a different Currency,
and (ii) no Revolving Eurocurrency Borrowing in a Currency other than Dollars
may be continued if, after giving effect thereto, the sum of the total Revolving
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the Aggregate Commitments. The relevant Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings, which may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
relevant Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the relevant Borrower.

 

Credit Agreement

- 40 -



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing in Dollars by a U.S. Borrower, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) in the case of a Eurocurrency Borrowing (other than a Euro Reference Rate
Borrowing), the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period” and permitted under Section 2.02(e).

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If any Borrower fails to deliver a
timely and complete Interest Election Request with respect to a LIBO Rate or
EURIBO Rate Revolving Borrowing of such Borrower prior to the end of the
Interest Period therefor, then, unless such Borrowing is repaid as provided
herein, (i) if such Borrowing is made to any U.S. Borrower and is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign
Currency or is made to any Non-U.S. Subsidiary Borrower, the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the relevant Borrower, then, so long as an Event
of Default is continuing, no outstanding Eurocurrency Borrowing may have an
Interest Period of more than one month’s duration.

SECTION 2.08. Termination, Reduction and Increase of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction; Changes to Euronext Borrowing Sublimit.
The Company may at any time terminate, or from time to time reduce, the
Multicurrency Commitments or the Euro Commitments; provided that (i) each
reduction of any of the Tranches of the Commitments shall be in an amount equal
to at least $1,000,000 and

 

Credit Agreement

- 41 -



--------------------------------------------------------------------------------

(ii) the Company shall not terminate or reduce any Tranche of Commitments if,
after giving effect to any concurrent prepayment of the Loans under such Tranche
in accordance with Section 2.10, the sum of the Dollar Equivalent of the total
Revolving Exposures plus the aggregate principal amount of outstanding
Competitive Loans would exceed the Aggregate Commitments. The Company shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments hereunder at least three Business Days prior to the effective date
of such termination or reduction, specifying whether such election relates to
the Multicurrency Commitments and/or the Euro Commitments and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditional, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent; provided that the reduction of the Commitments
shall not preclude a subsequent increase thereof in accordance with
Section 2.08(c). Each reduction of the applicable Commitments shall be made
ratably among the relevant Lenders of the affected Tranche in accordance with
their respective Commitments under such Tranche. The Company may at any time or
from time to time upon at least three Business Days’ prior notice to the
Administrative Agent reduce or increase the amount of the Euronext Borrowing
Sublimit; provided that (i) each such change thereof shall be in an amount of at
least $1,000,000 and (ii) the Euronext Borrowing Sublimit shall not exceed the
Aggregate Commitments.

(c) Increase of Commitment.

(i) Requests for Increase. The Company may, at any time following the Effective
Date, effect an increase in the Commitments under either Tranche hereunder (each
such increase being a “Commitment Increase”) by having an Additional Commitment
Lender provide a new or additional Commitment hereunder, by notice to the
Administrative Agent specifying the amount of the relevant Commitment Increase,
the identity of the Additional Commitment Lender(s) and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice and at
least 30 days prior to the Commitment Termination Date (or, if there shall be
more than one Commitment Termination Date at such time, the then latest
Commitment Termination Date); provided that:

(A) the minimum amount of each Commitment Increase shall be $25,000,000;

(B) the aggregate amount of all Commitment Increases hereunder shall not exceed
$500,000,000;

(C) at the time of any such Commitment Increase, no Default shall have occurred
and be continuing or would result therefrom; and

(D) the representations and warranties set forth in Article III shall be true
and correct in all material respects (or, in the case of any such
representations and

 

Credit Agreement

- 42 -



--------------------------------------------------------------------------------

warranties qualified as to materiality, in all respects) on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

Each notice by the Company under this paragraph shall be deemed to constitute a
representation and warranty by the Company as to the matters specified in
clauses (B), (C) and (D) above as of the relevant Commitment Increase Date.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Additional Commitment Lender and any election
to do so shall be in the sole discretion of each Lender.

(ii) Effectiveness of Increase. Each Commitment Increase (and the new or
additional Commitment of each Additional Commitment Lender resulting therefrom)
shall become effective as of the relevant Commitment Increase Date upon receipt
by the Administrative Agent, on or prior to 9:00 a.m., New York City time, on
such Commitment Increase Date, of:

(A) a certificate of a duly authorized senior officer of the Company stating
that the conditions with respect to such Commitment Increase under this
paragraph (c) have been satisfied;

(B) an agreement, in form and substance satisfactory to the Company and the
Administrative Agent, pursuant to which such Additional Commitment Lender shall,
effective as of such Commitment Increase Date, provide a new or additional
Commitment hereunder in the amount specified therein and (if not then an
existing Lender) become a Lender hereunder, in each case duly executed by such
Additional Commitment Lender and the Company and acknowledged by the
Administrative Agent; and

(C) such evidence of authority of the Company to effect such Commitment Increase
as the Administrative Agent may reasonably request.

Upon the Administrative Agent’s receipt of a fully executed agreement from each
Additional Commitment Lender referred to in clause (B) above, together with the
certificate and/or other documents referred to in clauses (A) and (C) above, the
Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Company and the Lenders (including each Additional Commitment
Lender).

On each Commitment Increase Date, if any Revolving Loans are then outstanding
under the Tranche of Commitments that is subject to such increase, the Company
and/or the other Borrowers shall (i) borrow Revolving Loans from all or certain
of the Lenders under such Tranche and/or prepay Revolving Loans of all or
certain of the Lenders under such Tranche such that, after giving effect
thereto, the Revolving Loans under such Tranche are held ratably by the Lenders
under such Tranche in accordance with their respective Commitments under such
Tranche (after giving effect to such Commitment Increase) and (ii) pay to such
Lenders the amounts, if any, payable under Section 2.15 in connection with such
prepayments. Upon each

 

Credit Agreement

- 43 -



--------------------------------------------------------------------------------

such Commitment Increase under the Multicurrency Commitments, the participation
interests of the Multicurrency Lenders in the then outstanding Letters of Credit
shall automatically be adjusted to reflect, and each such Multicurrency Lender
(including each Additional Commitment Lender holding a Multicurrency Commitment)
shall have a participation in each such Letter of Credit equal to, such
Multicurrency Lenders’ respective Applicable Percentage of the aggregate amount
available to be drawn under each such Letter of Credit, after giving effect to
such increase.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Repayment. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Lender the then unpaid principal amount
of each Revolving Loan made to such Borrower on the Commitment Termination Date.
The Company hereby unconditionally promises to pay to the Administrative Agent
for account of each Lender that makes a Competitive Loan the then unpaid
principal amount of such Competitive Loan on the last day of the Interest Period
for such Competitive Loan.

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the relevant
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts and Currency of principal and interest payable
and paid to such Lender from time to time hereunder.

(c) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and the Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the relevant Borrower to each Lender
hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(d) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note. In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. Any
Lender that ceases to be a Lender hereunder shall as promptly as practicable
return its notes (if any) to the relevant Borrower after termination of such
Lender’s Commitment and payment to it of all principal and interest owing to it
hereunder.

 

Credit Agreement

- 44 -



--------------------------------------------------------------------------------

SECTION 2.10. Prepayment of Loans.

(a) Optional Prepayments. Each Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty (but subject to
Section 2.15), any Borrowing made by it in whole or in part, subject to the
requirements of paragraph (c) of this Section; provided that the Company shall
not have the right to prepay any Competitive Loan without the prior consent of
the Lender that has made such Competitive Loan.

(b) Mandatory Prepayments Due to Currency Fluctuations. On the first Business
Day of each calendar month or at such other times as the Required Lenders may
request (provided that not more than one such request may be made in any rolling
three month period), the Administrative Agent shall determine the aggregate
Revolving Exposure for each Tranche (including the Dollar Equivalent of any
portion thereof that is denominated in Foreign Currencies). For the purpose of
this determination, the outstanding principal amount of any Loan and the undrawn
face amount of any Letter of Credit that is denominated in any Foreign Currency
shall be deemed to be the Dollar Equivalent thereof as of the relevant
determination date. Upon making such determination, the Administrative Agent
shall promptly notify the Lenders and the Company thereof. If, on the date of
any determination, (A) the Dollar Equivalent of the total Revolving Exposures
under the relevant Tranche exceeds 105% of the total Commitments of such
Tranche, (B) the sum of (x) the Dollar Equivalent of the total Revolving
Exposures (so calculated) plus (y) the aggregate principal amount of outstanding
Competitive Loans of the Lenders exceeds 105% of the Aggregate Commitments or
(C) the Dollar Equivalent of the total Revolving Exposures in respect of Loans
to or Letters of Credit for the account of Euronext exceeds the Euronext
Borrowing Sublimit, then (in the case of clauses (A) and (B)) the Company shall
(or shall cause a Subsidiary Borrower to), and (in the case of clause (C))
Euronext shall, within three Business Days after a request by the Required
Lenders (or, in the case of clause (A), the Required Lenders under the relevant
Tranche), in each case through the Administrative Agent, first, prepay the
Revolving Loans under the relevant Tranche (if applicable), next, provide Cash
Collateral for LC Exposure as specified in Section 2.21(a)) under the relevant
Tranche (if applicable), and, finally, prepay Competitive Bid Loans, in an
aggregate amount at least equal to the amount of such excess (if any).

(c) Notices, Etc. The relevant Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment of any Revolving Borrowing
hereunder:

(i) in the case of prepayment of an ABR Borrowing by any U.S. Borrower, not
later than 11:00 a.m., New York City time, on the date of prepayment;

(ii) in the case of prepayment of a Eurocurrency Borrowing in Dollars by any U.S
Borrower, not later than 1:00 p.m., New York City time, three Business Days
before the date of prepayment;

(iii) in the case of prepayment of a Euro Reference Rate Borrowing, not later
than 9:00 a.m., London time, on the date of prepayment;

(iv) in the case of prepayment of a EURIBO Rate Borrowing, not later than
1:00 p.m., London time, three Business Days before the date of prepayment; or

 

Credit Agreement

- 45 -



--------------------------------------------------------------------------------

(v) in the case of prepayment of a Eurocurrency Borrowing in any Agreed Foreign
Currency (other than Euros) or in the case of any Eurocurrency Borrowing in
Dollars by any Non-U.S. Subsidiary Borrower, not later than 1:00 p.m., London
time, three Business Days before the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and the
Tranche of such Borrowing; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of a Revolving Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

SECTION 2.11. Fees.

(a) Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Exposure after its Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Exposure. Facility fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that any such fees then accrued and unpaid
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All facility fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b) Letter of Credit Fees. Each Borrower agrees to pay in Dollars to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit issued for the account of such
Borrower, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Revolving Eurocurrency Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure. The relevant Borrower agrees to pay to the relevant Issuing Lender of
each Letter of Credit (i) a fronting fee, which shall accrue at such rate as may
be agreed in writing between such Issuing Lender and the Company on the average
daily amount of the LC Exposure (excluding any

 

Credit Agreement

- 46 -



--------------------------------------------------------------------------------

portion thereof attributable to unreimbursed LC Disbursements) under such Letter
of Credit during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure thereunder and
(ii) its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder, which
amounts under clauses (i) and (ii) above shall be payable in the Currency in
which such Letter of Credit is denominated (unless such Issuing Lender and the
relevant Borrower shall otherwise agree). Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that any such fees then accrued and unpaid shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Lender pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and the Currency and at
the times separately agreed upon between the Company and the Administrative
Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars (except as otherwise provided in this Section) and immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest.

(a) Dollar Revolving Loans. The Loans comprising each Revolving Borrowing in
Dollars shall bear interest at a rate per annum equal to:

(i) in the case of each ABR Borrowing, the Alternate Base Rate plus the
Applicable Rate; and

(ii) in the case of each LIBO Rate Borrowing in Dollars, the LIBO Rate for
Dollars for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(b) Foreign Currency Revolving Loans. The Loans comprising each Eurocurrency
Revolving Borrowing in any Agreed Foreign Currency shall bear interest at a rate
per annum equal to:

(i) in the case of a EURIBO Rate Loan, the EURIBO Rate for the Interest Period
in effect for such Loan plus the Applicable Rate;

(ii) in the case of a Euro Reference Rate Loan, the Euro Reference Rate for each
day for such Loan plus the Applicable Rate; and

 

Credit Agreement

- 47 -



--------------------------------------------------------------------------------

(iii) in the case of a Revolving Loan in any Agreed Foreign Currency (other than
Euros), the LIBO Rate for such Agreed Foreign Currency for the Interest Period
in effect for such Loan plus the Applicable Rate.

(c) Competitive Loans. The Loans comprising each Competitive Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Eurodollar Loan,
the LIBO Rate for Dollars for the Interest Period in effect for such Borrowing
plus (or minus, as applicable) the Competitive Bid Margin applicable to such
Loan and (ii) in the case of a Fixed Rate Loan, the Fixed Rate applicable to
such Loan.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2.00% plus (x) in the case of amounts payable in
Dollars, the rate applicable to ABR Loans as provided in paragraph (a)(i) of
this Section and (y) otherwise, the rate which would have been payable if the
overdue amount had, during the period of nonpayment, constituted a Loan in the
relevant Agreed Foreign Currency of the overdue amount with an Interest Period
reasonably selected by the Administrative Agent.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of a Revolving ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Revolving Eurocurrency Loan prior to the end of the Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and
interest on all Loans denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, LIBO Rate, EURIBO
Rate or Euro Reference Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

Credit Agreement

- 48 -



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing (the Currency of such Borrowing
herein called the “Affected Currency”):

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or EURIBO Rate, as applicable, for the Affected
Currency for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Competitive Eurodollar Loan, the Lender that is required to make a Loan
included in such Borrowing) that the LIBO Rate or the EURIBO Rate, as
applicable, for the Affected Currency for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing in the
Affected Currency to, or the continuation of any Revolving Borrowing in the
Affected Currency as, a Eurocurrency Borrowing shall be ineffective, (ii) if the
Affected Currency is Dollars and any Borrowing Request requests a Revolving LIBO
Rate Borrowing, such Borrowing shall be made as an ABR Borrowing, (iii) if the
Affected Currency is an Agreed Foreign Currency, any Borrowing Request that
requests a Revolving Eurocurrency Borrowing (other than a Euro Reference Rate
Borrowing) denominated in the Affected Currency shall be ineffective and
(iv) any request by the relevant Borrower for a Competitive Eurodollar Borrowing
in the Affected Currency shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Company for Competitive Eurodollar Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

SECTION 2.14. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate or EURIBO Rate) or
any Issuing Lender; or

(ii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or

 

Credit Agreement

- 49 -



--------------------------------------------------------------------------------

receivable by such Lender or Issuing Lender hereunder (whether of principal,
interest or otherwise), then the relevant Borrower will pay to such Lender or
Issuing Lender, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or Issuing Lender for such additional
costs incurred or reduction suffered. This Section shall not apply with respect
to Taxes.

(b) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Lender, to a level below that which such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s policies and the policies of such Lender’s or
Issuing Lender’s holding company with respect to capital adequacy or liquidity,
as applicable), then from time to time the relevant Borrower will pay to such
Lender or Issuing Lender, as the case may be, in Dollars such additional amount
or amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive, provided that such determinations are made on a
reasonable basis. The relevant Borrower shall pay such Lender or Issuing Lender,
as the case may be, the amount due within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 45 days prior to the date that such Lender or Issuing Lender,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 45-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

 

Credit Agreement

- 50 -



--------------------------------------------------------------------------------

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of the Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any Eurocurrency Loan or Fixed Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(c) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan or (e) the assignment as a result of a request by the Company pursuant to
Section 2.18(b) of any Eurocurrency Loan or Fixed Rate Loan other than on the
last day of an Interest Period therefor, then, in any such event, the relevant
Borrower (or, in the case of clause (e) above, the Company) shall compensate
each Lender for the loss, cost and expense incurred by it as a result thereof,
and in each case, any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained; provided that,
for purposes of calculating amounts payable by any Borrower or the Company, as
applicable, to the Lenders under this Section, each Lender shall be deemed to
have funded each Eurocurrency Loan made by it at the LIBO Rate or EURIBO Rate,
as applicable, for such Loan by a matching deposit or other borrowing in the
London or European (as applicable) interbank market for the relevant currency in
a comparable amount and for a comparable period, whether or not such
Eurocurrency Loan was in fact so funded. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Company and shall be conclusive, provided
that such determinations are made on a reasonable basis. The relevant Borrower
shall pay such Lender the amount due within 10 days after receipt thereof.

SECTION 2.16. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder and under the other Loan Documents shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Indemnified Taxes or Other Taxes are required
to be deducted or withheld from such payments, then (i) the sum payable shall be
increased as necessary so that after making all such required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, a Lender or an Issuing Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by Borrowers. In addition, (i) each Borrower shall
pay any Other Taxes imposed with respect to any payment made by such Borrower or
the execution, delivery or enforcement of this Agreement and the Other Loan
Documents by or against such Borrower, and (ii) the Company shall pay any Other
Taxes not described in clause (i) above, in each case, to the relevant
Governmental Authority in accordance with applicable law.

 

Credit Agreement

- 51 -



--------------------------------------------------------------------------------

(c) Indemnification by Borrowers. Without duplication of any additional amounts
paid pursuant to Section 2.16(a), each Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) for which such Borrower is
responsible pursuant to this Agreement and that were paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, provided
that if any Borrower determines that any such Indemnified Taxes or Other Taxes
were not correctly or legally imposed or asserted, the Administrative Agent, the
relevant Lender or the relevant Issuing Lender, as applicable, shall allow such
Borrower to contest (and shall cooperate in such contest), the imposition of
such Tax upon the reasonable request of such Borrower and at such Borrower’s
expense; provided, however, that the Administrative Agent, the relevant Lender
or the relevant Issuing Lender, as applicable, shall not be required to
participate in any contest that would, in its reasonable judgment, expose it to
a material commercial disadvantage or require it to disclose any information it
considers confidential or proprietary. A certificate as to the amount of such
payment or liability delivered to the relevant Borrower by a Lender or an
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or an Issuing Lender (together with any supporting detail reasonably
requested by such Borrower), shall be conclusive; provided that such amounts are
determined on a reasonable basis.

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) (i) Non-U.S. Lenders to U.S. Borrowers. Any Non-U.S. Lender that is entitled
to an exemption from or reduction of U.S. withholding tax, or any treaty to
which the United States is a party, with respect to payments under this
Agreement and the other Loan Documents shall deliver to the relevant U.S.
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, or as reasonably requested by such U.S. Borrower
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by such U.S. Borrower as will permit such payments to be
made without withholding or at a reduced rate of withholding. Each Non-U.S.
Lender (or if such Non-U.S. Lender is disregarded as an entity separate from its
owner for U.S. Federal income tax purposes, the Person treated as its owner for
U.S. Federal income tax purposes) shall deliver to the relevant U.S. Borrower
and the Administrative Agent (or, in the case of a participant, to the Lender
from which the related participation shall have been purchased), on or before
the date that such Non-U.S. Lender becomes a party to this Agreement, (A) two
properly completed and duly executed copies of U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, as applicable, (or successor forms thereto),
claiming a complete exemption from, or reduction of, U.S. Federal withholding
tax on all payments by such U.S. Borrower under this Agreement and

 

Credit Agreement

- 52 -



--------------------------------------------------------------------------------

the other Loan Documents, or (B) in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of the applicable form attached as Exhibit D and a
U.S. Internal Revenue Service Form W-8BEN. Each Non-U.S. Lender shall promptly
provide such forms upon becoming aware of the obsolescence, expiration or
invalidity of any form previously delivered by such Non-U.S. Lender (unless it
is legally unable to do so as a result of a Change in Law) and shall promptly
notify the U.S. Borrower at any time it determines that any previously delivered
forms are no longer valid.

(ii) U.S. Lenders to U.S. Borrowers. Each U.S. Lender (or if such U.S. Lender is
disregarded as an entity separate from its owner for U.S. Federal income tax
purposes, the Person treated as its owner for U.S. Federal income tax purposes)
shall deliver to the relevant U.S. Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such U.S. Lender becomes a party to this Agreement (and from time
to time thereafter upon the reasonable request of the U.S. Borrower or
Administrative Agent), duly completed and executed originals of IRS Form W-9
certifying that such U.S. Lender is exempt from U.S. Federal backup withholding
Tax. Each U.S. Lender shall promptly provide such forms upon becoming aware of
the obsolescence, expiration or invalidity of any form previously delivered by
such U.S. Lender (unless it is legally unable to do so as a result of a Change
in Law) and shall promptly notify the U.S. Borrower at any time it determines
that any previously delivered forms are no longer valid.

(f) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the relevant Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the relevant Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes from the Governmental Authority to which such Taxes or
Other Taxes were paid or determines in its sole discretion exercised in good
faith that it has obtained the benefit of a credit for Taxes as to which it has
been indemnified by any Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund or
the net benefit attributable to such credit to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund or credit), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Lender and without interest (other than any

 

Credit Agreement

- 53 -



--------------------------------------------------------------------------------

interest paid by the relevant Governmental Authority with respect to such refund
or credit); provided that such Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Lender, agrees to repay the amount paid over
to such Borrower (plus any interest to the extent accrued from the date such
refund or credit is paid over to such Borrower) to the Administrative Agent,
such Lender or such Issuing Lender in the event the Administrative Agent, such
Lender or such Issuing Lender is required to repay such refund or credit to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

(h) Non-U.S. Subsidiary Borrowers. If the Administrative Agent, any Issuing
Lender or any Lender is entitled to an exemption from or reduction in the rate
of the imposition, deduction or withholding of any Indemnified Tax or Other Tax
under the laws of the jurisdiction in which any Non-U.S. Subsidiary Borrower is
organized or engaged in business, or any treaty to which such jurisdiction is a
party, with respect to payments by such Non-U.S. Subsidiary Borrower under this
Agreement or any other Loan Document, then the Administrative Agent, such
Issuing Lender or such Lender (as the case may be) shall deliver to such
Non-U.S. Subsidiary Borrower or the relevant Governmental Authority, in the
manner and at the time or times prescribed by applicable law or as reasonably
requested by the Company (at least 30 days prior to the due date required for
submission thereof), such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company as will
permit such payments to be made without the imposition, deduction or withholding
of such Indemnified Tax or Other Tax or at a reduced rate, provided that the
Administrative Agent, such Issuing Lender or such Lender is legally entitled to
complete, execute and deliver such documentation and in its reasonable judgment
such completion, execution or submission would not materially prejudice its
commercial or legal position. Subject to the foregoing, the Administrative Agent
and each such Issuing Lender or such Lender, as the case may be, shall promptly
provide such documentation upon becoming aware of the obsolescence, expiration
or invalidity of any form previously delivered by such Person and shall promptly
notify the Non-U.S. Subsidiary Borrower at any time it determines that any
previously delivered documentation is no longer valid.

(i) Indemnification by Lenders. Each Lender and each Issuing Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or such
Issuing Lender, as the case may be (but only to the extent that any Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or such Issuing Lender, as
the case may be, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender or any Issuing Lender by the Administrative Agent shall be conclusive
absent manifest error. Each Lender and each Issuing Lender hereby

 

Credit Agreement

- 54 -



--------------------------------------------------------------------------------

authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such Issuing Lender, as the case may be, under
any Loan Document or otherwise payable by the Administrative Agent to such
Lender or such Issuing Lender, as the case may be, from any other source against
any amount due to the Administrative Agent under this paragraph (i).

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set offs.

(a) Payments by Borrowers. (i) Each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) prior to
1:00 p.m., Local Time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the relevant Administrative Agent’s Account, except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

(ii) Prior to any prepayment of any Borrowings hereunder, the relevant Borrower
shall select the Borrowing or Borrowings to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., New York City time (or, in the case of a Borrowing in any
Agreed Foreign Currency or any Borrowing by any Non-U.S. Subsidiary Borrower,
not later than 1:00 p.m., London time), three Business Days before the scheduled
date of such repayment. If the relevant Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay (in the case of Borrowings of any U.S. Borrower)
any outstanding ABR Borrowings and, second, to other Borrowings in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first).

(iii) Except to the extent otherwise provided herein and except with respect to
principal of and interest on any Loan or any Letter of Credit in any Agreed
Foreign Currency or payments relating to any such Loan required under
Section 2.15, all amounts owing under this Agreement (including facility fees,
payments required under Section 2.14 and payments required under Section 2.15
relating to any Loan or any Letter of Credit in Dollars) are payable in Dollars.
All amounts with respect to principal of and interest on any Loan or any Letter
of Credit in any Agreed Foreign Currency or payments relating to any such Loan
required under Section 2.15 are payable in such Agreed Foreign Currency.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be

 

Credit Agreement

- 55 -



--------------------------------------------------------------------------------

applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Revolving Borrowing under any Tranche shall be made from the Lenders under such
Tranche and shall be allocated pro rata among such Lenders in accordance with
their respective Commitments under such Tranche (in the case of the making of
Revolving Loans) or their respective Revolving Loans that are to be included in
such Borrowing (in the case of conversions or continuations of Revolving Loans);
(ii) each payment or prepayment of principal of Loans under any Tranche by the
relevant Borrower shall be made for account of the Lenders under such Tranche
pro rata in accordance with the respective unpaid principal amounts of the
Revolving Loans under such Tranche held by them; and (iii) each payment of
interest on Revolving Loans, and each payment of facility fees and Letter of
Credit fees, under any Tranche by the relevant Borrower shall be made for
account of the Lenders under such Tranche pro rata in accordance with the
amounts of interest on such Revolving Loans or such fees, as the case may be,
then due and payable under such Tranche to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the relevant Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans or participations in LC
Disbursements to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from any Borrower prior to the date on which any payment is due by such

 

Credit Agreement

- 56 -



--------------------------------------------------------------------------------

Borrower to the Administrative Agent for account of the Lenders or any Issuing
Lender hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Lender, as the case may be, the amount
due. In such event, if the relevant Borrower has not in fact made such payment,
then each of the Lenders or the relevant Issuing Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, calculated at a rate of interest determined
by the Administrative Agent to reflect its cost of funds.

(f) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.05(e), 2.06(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or participations in Letters of Credit (as applicable) or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, (iii) any Lender is a Defaulting Lender, (iv) any Lender is a
Non-Consenting Lender or (v) any Lender that is an Objecting Lender with respect
to a proposed designation of a Non-U.S. Subsidiary Borrower pursuant to
Section 2.20 as to which Lenders constituting the Required Lenders are not
Objecting Lenders, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), which shall upon such assumption be a “Lender” for all purposes
hereof; provided that:

(i) the Company shall have received the prior written consent of the
Administrative Agent and (if a Multicurrency Commitment is being assigned) each
Issuing Lender to such assignee (which consent, in each case, shall not
unreasonably be withheld or delayed);

 

Credit Agreement

- 57 -



--------------------------------------------------------------------------------

(ii) the Company shall have paid or caused to be paid to the Administrative
Agent the assignment fee (if any) specified in Section 9.04(b);

(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including any amounts under Section 2.15) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
relevant Borrower (in the case of all other amounts);

(iv) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.19. Extension of Commitment Termination Date. (a) The Company may, by
notice to the Administrative Agent (which shall promptly notify the Lenders) not
more than 60 days and not less than 30 days prior to each anniversary of the
Effective Date (or if such anniversary date is not a Business Day, the Business
Date next succeeding such anniversary) (such anniversary of the Effective Date,
an “Extension Effective Date”), request (each, an “Extension Request”) that the
Lenders extend the applicable Commitment Termination Date then in effect (or, if
at such time there shall exist different Commitment Termination Dates for the
Lenders hereunder, the latest applicable Commitment Termination Date then in
effect) (the “Existing Commitment Termination Date”) for an additional one year;
provided that (i) only two Extension Requests may be requested hereunder and
(ii) each such Extension Request shall be offered to all Lenders (which, for the
avoidance of doubt, shall include Lenders under both Tranches of Commitments to
the extent then applicable). Each Lender, acting in its sole discretion, shall,
by notice to the Company and the Administrative Agent given not later than the
20th day (or such later day as shall be acceptable to the Company) following the
date of the Company’s notice, advise the Company and the Administrative Agent
whether or not such Lender agrees to such extension; provided that any Lender
that does not so advise the Company shall be deemed to have rejected such
Extension Request (any such Lender which shall have rejected or is deemed to
have rejected such extension being a “Non-Extending Lender”). The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree.

 

Credit Agreement

- 58 -



--------------------------------------------------------------------------------

(b) The Company shall have the right, at any time on or prior to, or at any time
following, the relevant Extension Effective Date, unless an Event of Default
shall have occurred and be continuing, to replace any Non-Extending Lender with,
and otherwise add to this Agreement, one or more Additional Commitment Lenders;
provided that if at such time there shall be more than one Tranche of
Commitments in effect, the Company may replace a Non-Extending Lender having a
Euro Commitment with one or more Additional Commitment Lenders which will have a
Multicurrency Commitment. Each Additional Commitment Lender shall enter into an
agreement with the Company and the Administrative Agent, in form and substance
satisfactory to the Company and the Administrative Agent, pursuant to which such
Additional Commitment Lender shall, effective as of such Extension Effective
Date (or, if such replacement occurs thereafter, as of the relevant effective
date of such replacement), provide a new or additional Commitment hereunder in
the amount specified therein and (if not then an existing Lender) become a
Lender hereunder.

(c) If (and only if) the total of the Commitments of the Lenders that have
agreed in connection with any Extension Request to extend the Existing
Commitment Termination Date and (if applicable) the additional Commitments of
the Additional Commitment Lender(s) shall be at least 50% of the aggregate
amount of the Commitments in effect immediately prior to the Extension Effective
Date, then, upon satisfaction of the conditions set forth in the proviso at the
end of this sentence effective as of the relevant Extension Effective Date, the
Commitment Termination Date, but only with respect to the Commitment of each
Lender that has agreed to so extend its Commitment and (if applicable) each
Additional Commitment Lender that has replaced a Non-Extending Lender, shall be
extended to the date that is one year after the then Existing Commitment
Termination Date (or, if such date is not a Business Day, the immediately
preceding Business Day) and (if not then an existing Lender) each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided that the extension of the Existing Commitment Termination
Date shall not be effective with respect to any Lender unless as of the
Extension Effective Date:

(i) no Default shall have occurred and be continuing;

(ii) the representations and warranties set forth in Article III shall be true
and correct in all material respects (or, in the case of any such
representations and warranties qualified as to materiality, in all respects) on
and as of the Existing Commitment Termination Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

(iii) the Administrative Agent shall have received such evidence of the
authority of the Borrowers to effect such extension as it may reasonably
request;

 

Credit Agreement

- 59 -



--------------------------------------------------------------------------------

(iv) all amounts payable hereunder to any Non-Extending Lender that is being
replaced by an Additional Commitment Lender in connection with such extension
shall have been paid in full; and

(v) the Administrative Agent shall have received a certificate of a Financial
Officer stating that the conditions with respect to such extension have been
satisfied.

Upon the effectiveness of such extension, the Administrative Agent shall record
the relevant information in the Register and give prompt notice of such
extension to the Company and the Lenders.

(d) Notwithstanding anything herein to the contrary, with respect to any
Non-Extending Lender, the Commitment Termination Date for such Lender shall
remain unchanged (and the Commitment of such Lender (including its obligation in
respect of any participation in respect of any Letter of Credit) shall
terminate, the Loans made by such Non-Extending Lender to any Borrower hereunder
shall mature and be payable by such Borrower, and all other amounts owing to
such Non-Extending Lender hereunder shall be payable, on such date).

SECTION 2.20. Designation of Subsidiary Borrowers. (a) Designation of Subsidiary
Borrowers. Subject to the terms and conditions of this Section, the Company may,
at any time or from time to time upon not less than 10 Business Days’ notice (a
“Notice of Proposed Subsidiary Borrower Designation”) to the Administrative
Agent (or such shorter period which is reasonably acceptable to the
Administrative Agent), request that a Subsidiary specified in such notice become
a party to this Agreement as a Borrower. Each Notice of Proposed Subsidiary
Borrower Designation shall specify the name of such Subsidiary and its
jurisdiction of organization, the proposed effective date of such designation
and such other information relating thereto reasonably requested by the
Administrative Agent. The Administrative Agent shall upon receipt of a Notice of
Proposed Subsidiary Borrower Designation from the Company promptly notify each
Lender thereof. Upon the satisfaction of the conditions specified in
paragraph (b) of this Section (but subject to the immediately succeeding
paragraph), such Subsidiary shall become a party to this Agreement as a Borrower
hereunder and shall be entitled to borrow Loans and request the issuance of
Letters of Credit on and subject to the terms and conditions of this Agreement,
and the Administrative Agent shall promptly notify the Lenders of such
designation. If the designation of such Subsidiary Borrower obligates the
Administrative Agent or any Lender to comply with “know your customer” or other
similar checks and identification requirements and procedures under any
applicable laws, rules and regulations with respect to such Subsidiary Borrower
in circumstances where the necessary information is not already available to it,
the Company shall (or shall cause such Subsidiary Borrower to), promptly upon
the request of the Administrative Agent or any Lender (through the
Administrative Agent), supply such documentation and other evidence as is
reasonably requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender to comply therewith.

As soon as practicable (but in any event not more than five Business Days)
following its receipt of a Notice of Proposed Subsidiary Borrower Designation
with respect to a Non-U.S. Subsidiary, any Lender that may not legally lend to,
establish credit for the account of and/or do any business whatsoever with such
Non-U.S. Subsidiary because of its jurisdiction of

 

Credit Agreement

- 60 -



--------------------------------------------------------------------------------

organization (an “Objecting Lender”), or whose internal policies preclude any
such lending, establishing credit and/or doing business with respect to such
Non-U.S. Subsidiary, may object to the designation of such Non-U.S. Subsidiary
as a Borrower hereunder by notifying the Company and the Administrative Agent
thereof in writing (a “Lender Objection Notice”); provided that (i) any Lender
which is relying solely on such internal policies as the basis for providing
such an objection may provide a Lender Objection Notice only if such policies
are being applied by such Lender to all similarly situated borrowers seeking
loans or other extensions of credit from or with respect to doing business in
such jurisdiction; (ii) prior to the delivery of a Lender Objection Notice, each
Lender that may be an Objecting Lender shall use reasonable efforts to designate
(or identify) a different lending office for funding or booking its Loans to
such Non-U.S. Subsidiary hereunder or to assign (or identify for purposes of
assignment of) its rights and obligations hereunder to make its Loans to such
Non-U.S. Subsidiary hereunder to another of its offices, branches or affiliates,
if, in the judgment of such Lender, such designation or assignment would
eliminate the need for a Lender Objection Notice and would not otherwise be
disadvantageous to such Lender (and the Company and the relevant Non-U.S.
Subsidiary Borrower hereby agree to pay all reasonable out-of-pocket costs and
expenses incurred by such Lender in connection with any such designation or
assignment); and (iii) if, pursuant to clause (ii) above, such Lender shall
assign its rights and obligations hereunder to make its Loans to such Non-U.S.
Subsidiary hereunder to an Affiliate, such Lender shall, to the extent of Loans
made to such Non-U.S. Subsidiary Borrower, be deemed for all purposes hereof to
have pro tanto assigned such Loans to such Affiliate in compliance with the
provisions of Section 9.04 (provided that, at the request of the Administrative
Agent, such Lender and such Affiliate shall deliver an Assignment and Assumption
with respect to such deemed assignment). In the event that the Company and the
Administrative Agent receive a Lender Objection Notice with respect to such
Non-U.S. Subsidiary that has not been withdrawn by the applicable Objecting
Lender, the Company may not deliver a Subsidiary Borrower Designation with
respect to such Non-U.S. Subsidiary Borrower under paragraph (b) of this
Section. Subject to the requirements of this Section (including the provisions
of this paragraph), nothing herein shall preclude the Company from submitting
thereafter another request for designation of such Non-U.S. Subsidiary as a
Borrower hereunder.

(b) Conditions Precedent to Designation Effectiveness. The designation by the
Company of any Subsidiary as a Borrower hereunder shall become effective on the
date on which the Administrative Agent shall have received each of the following
documents (each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance) (and the Administrative Agent shall not have
received a Lender Objection Notice pursuant to this Section that has not been
withdrawn by the relevant Lender):

(i) Subsidiary Borrower Designation. A Subsidiary Borrower Designation, duly
completed and executed by the Company and the relevant Subsidiary, delivered to
the Administrative Agent;

(ii) Opinion of Counsel. In the case of a Non-U.S. Subsidiary Borrower, if
requested by the Administrative Agent, a favorable written opinion of external
or internal counsel to such Non-U.S. Subsidiary Borrower (such counsel to be
reasonably satisfactory to the Administrative Agent), as to such matters as the
Administrative Agent may request, and the Company and such Non-U.S. Subsidiary
Borrower hereby instruct such counsel to deliver any such opinion;

 

Credit Agreement

- 61 -



--------------------------------------------------------------------------------

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including certified copies of the organizational
documents of such Subsidiary and of resolutions of its board of directors
authorizing such Subsidiary becoming a Borrower hereunder, and of all documents
evidencing all other necessary corporate or other action required with respect
to such Subsidiary becoming party to this Agreement); and

(iv) Other Documents. Receipt of such other documents relating thereto as the
Administrative Agent or its counsel may reasonably request (including any
information requested by the Administrative Agent or any Lender pursuant to the
last sentence of paragraph (a) of this Section).

(c) Termination of Subsidiary Borrowers. The Company may, at any time, terminate
a Subsidiary Borrower as a Borrower hereunder by delivering to the
Administrative Agent a written notice thereof (each a “Subsidiary Borrower
Termination Notice”), substantially in the form of Exhibit C or any other form
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed. Any Subsidiary Borrower Termination Notice furnished
hereunder shall be effective upon receipt thereof by the Administrative Agent
(which shall promptly so notify the Lenders and the Issuing Lenders), whereupon
all commitments of the Lenders to make Loans to, and all obligations of the
Issuing Lenders to issue, and of the Lenders to acquire participations in,
Letters of Credit for the account of, such Subsidiary Borrower hereunder shall
terminate and such Subsidiary Borrower shall cease to be a Borrower hereunder.
If, at the time of any such termination, any Loans or any other amounts
hereunder or under any other Loan Documents are outstanding to the relevant
Subsidiary Borrower, the Company shall assume all such obligations as primary
obligations pursuant to an instrument in form and substance satisfactory to the
Administrative Agent, and upon such assumption, such Subsidiary Borrower shall
be automatically released from such obligations without any further action by
any party.

SECTION 2.21. Cash Collateral. (a) Obligation to Cash Collateralize. The Company
shall (i) as required pursuant to Section 2.10(b) or (ii) as required pursuant
to Article VII, in each case, immediately Cash Collateralize in the relevant
Currency or Currencies in which the Letter(s) of Credit are denominated, in the
case of clause (i) above, in an amount not less than the amount required under
Section 2.10(b) or, in the case of clause (ii) above, in an amount not less than
102% of the then LC Exposure (together with any accrued and unpaid interest
thereon) with respect to each such Letter of Credit. At any time that there
shall exist a Defaulting Lender, the Company shall, within two Business Days of
its receipt of a request from the Administrative Agent or any applicable Issuing
Lender (with a copy to the Administrative Agent), Cash Collateralize in the
relevant Currency or Currencies in which the Letter(s) of Credit are denominated
all Fronting Exposure of such Issuing Lender under any Letter of Credit with
respect to such Defaulting Lender (determined after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than 102% of the Fronting Exposure of such Issuing Lender
with respect to each such Letter of Credit then outstanding.

 

Credit Agreement

- 62 -



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Company and, to the extent provided by any Lender, such Lender, hereby grants to
(and subject to the control of) the Administrative Agent, for the benefit of the
applicable Issuing Lenders and the applicable Lenders, and agrees to maintain, a
first priority security interest in all such Cash Collateral, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and all proceeds of the foregoing, as security for the
obligations to which such Cash Collateral may be applied pursuant to
paragraph (c) of this Section. If at any time the Administrative Agent
determines that any Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of Cash Collateral is less than the amount required under paragraph
(a) of this Section, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything herein to the contrary, Cash
Collateral provided under this Section or Section 2.22 or Article VII or
otherwise in respect of Letters of Credit shall be applied to the satisfaction
of the specific LC Exposure, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligations) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided pursuant to the first sentence of paragraph (a) of this
Section shall be released promptly, but within three Business Days, in the event
(i) in the case of clause (i) of such sentence, Cash Collateral for LC Exposure
pursuant to Section 2.10(b) shall no longer be required, (ii) in the case of
clause (ii) of such sentence, the applicable Event of Default shall have been
cured or waived (so long as no Default has occurred and is continuing at such
time and the Loans shall not have been accelerated or the Commitments shall not
have been terminated) or (iii) the Administrative Agent shall determine in good
faith that there exists excess Cash Collateral. Cash Collateral (or the
appropriate portion thereof) provided pursuant to the second sentence of
paragraph (a) of this Section shall be released promptly following the
elimination of the applicable Fronting Exposure (including by the termination of
the Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 9.04(b)(ii)(F) or pursuant to
Section 2.18(b)); provided that the Person providing Cash Collateral and the
applicable Issuing Lender(s) may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations hereunder.

SECTION 2.22. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.02.

 

Credit Agreement

- 63 -



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize any Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as the Company may
request (so long as no Default exists), to the funding of any Revolving Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Revolving Loans
under this Agreement and (y) Cash Collateralize any Issuing Lenders’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.21;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by any Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
LC Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Revolving Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Loans of, or LC Disbursements owed to, such Defaulting Lender until
such time as all Revolving Loans and funded and unfunded participations in LC
Exposure are held by the Lenders pro rata in accordance with the Commitments
under the applicable Tranche without giving effect to Section 2.22(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral or otherwise pursuant to this clause (ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

Credit Agreement

- 64 -



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive a facility fee for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Loans funded by it, and (2) (if such Lender is a Multicurrency Lender) its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.21.

(B) If a Defaulting Lender is a Multicurrency Lender, such Defaulting Lender
shall be entitled to receive Letter of Credit fees pursuant to the first
sentence of Section 2.11(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21.

(C) With respect to any facility fee or any such Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Company (or relevant Borrower, as applicable) shall (x) pay to
each Non-Defaulting Lender which is a Multicurrency Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Exposure that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender the amount of any such Letter of Credit fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure shall be reallocated
among the Non-Defaulting Lenders which are Multicurrency Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the total Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Company shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.21.

 

Credit Agreement

- 65 -



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and, in the
case of a Defaulting Lender which is a Multicurrency Lender, each Issuing Lender
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
Tranche (without giving effect to Section 2.22(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless the related Fronting Exposure and any other Fronting Exposure
of such Issuing Lender with respect to such Defaulting Lender will be fully
covered by the Commitments of Non-Defaulting Lenders which are Multicurrency
Lenders or by Cash Collateral provided in accordance with the terms hereof.

SECTION 2.23. Certain Sharing Arrangements Among Lenders. (a) Participations. At
any time prior to the Tranche Consolidation Date, upon the occurrence of a
Sharing Event, the Lenders shall automatically and without further action be
deemed to have exchanged interests in the outstanding Revolving Loans and
outstanding Letters of Credit made or issued under their respective Commitments
such that, in lieu of the interests of each Lender in each such Revolving Loan
and Letter of Credit, such Lender shall hold an interest in all of the Revolving
Loans made to the Borrowers and all outstanding Letters of Credit issued for the
account of the Borrowers under both Tranches of Commitments at such time,
whether or not such Lender shall previously have participated therein, equal to
such Lender’s Exchange Percentage thereof. The foregoing exchanges shall be
accomplished automatically pursuant to this Section through purchases and sales
of participations in the Revolving Loans and outstanding Letters of Credit as
required hereby, which shall be effected solely among or between the Lenders
(and without the participation of the Company or any other Borrower), provided
that, at the request of the Administrative Agent, each Lender hereby agrees to
enter into customary participation agreements approved by the Administrative
Agent to evidence the same. All purchases and sales of participating interests
pursuant to this Section shall be made in the respective Currency in which such
Revolving Loans and/or Letters of Credit are denominated. At the request of the
Administrative Agent, each Lender which has sold participations in any of its
Revolving Loans and outstanding Letters of Credit as provided above (through the
Administrative Agent) will deliver to each Lender (through the Administrative
Agent) which has so purchased a participating interest therein a participation
certificate in the appropriate amount as determined in conjunction with the
Administrative Agent. It is understood that the amount of funds delivered in
connection therewith by each Lender shall be calculated on a net basis, giving
effect to both the sales and purchases of participations by the various Lenders
as required above.

 

Credit Agreement

- 66 -



--------------------------------------------------------------------------------

(b) Determination by Administrative Agent. All determinations by the
Administrative Agent pursuant to this Section shall be made by it in accordance
with the provisions herein and with the intent being that the Lender shall
equitably share the credit risk for all Revolving Loans and Letters of Credit
under the Commitments in accordance with the provisions hereof. Absent manifest
error, all determinations by the Administrative Agent hereunder shall be binding
on the Borrowers, the Issuing Lenders and the Lenders. The Administrative Agent
shall have no liability to any Borrower, any Issuing Lender or any Lender
hereunder for any determinations made by it hereunder except to the extent
resulting from the Administrative Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

(c) Participation Payments. Upon, and after, the occurrence of a Sharing Event
(a) no further Revolving Loan or issuance, amendment or extension of any Letter
of Credit shall be made, (b) all amounts from time to time accruing with respect
to, and all amounts from time to time payable on account of, Revolving Loans
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Sharing Event) shall be payable in the
respective Currency in which such Revolving Loans and/or Letters of Credit are
denominated and shall be distributed by the Administrative Agent for the account
of the Lenders which made such Revolving Loans or are participating therein and
(c) all Commitments shall be automatically terminated. Notwithstanding anything
to the contrary contained above, the failure of any Lender to purchase its
participating interests as required above in any Revolving Loan or Letter of
Credit upon the occurrence of a Sharing Event shall not relieve any other Lender
of its obligation hereunder to purchase its participating interests in a timely
manner, but no Lender shall be responsible for the failure of any other Lender
to purchase the participating interest to be purchased by such other Lender on
any date.

(d) Delinquent Participation Payments. If any amount required to be paid by any
Lender pursuant to this Section is not paid to the Administrative Agent on the
date upon which the Sharing Event occurred, such Lender shall, in addition to
such aforementioned amount, also pay to the Administrative Agent on demand an
amount equal to the product of (i) the amount so required to be paid by such
Lender for the purchase of its participations, (ii) the Federal Funds Effective
Rate and (iii) a fraction the numerator of which is the number of days that
elapsed during such period and the denominator of which is 360. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
payable under this Section shall be conclusive in the absence of manifest error.
Amounts payable by any Lender pursuant to this Section shall be paid to the
Administrative Agent for the account of the relevant Lenders; provided that, if
the Administrative Agent (in its sole discretion) has elected to fund on behalf
of such other Lender the amounts owing to such other Lenders, then the amounts
shall be paid to the Administrative Agent for its own account.

(e) Settlement of Participation Payments. Whenever, at any time after the
relevant Lenders have received from any other Lenders purchases of
participations pursuant to this Section and the various Lenders receive any
payment on account thereof, such Lenders will

 

Credit Agreement

- 67 -



--------------------------------------------------------------------------------

distribute to the Administrative Agent, for the account of the other Lenders
participating therein, such Lenders’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided that in the event that such payment received by any Lenders
is required to be returned, the Lenders who received previous distributions in
respect of their participating interests therein will return to the respective
Lenders any portion thereof previously so distributed to them in like funds as
such payment is required to be returned by the respective Lenders.

(f) Participation Obligations Absolute. Each Lender’s obligation to purchase
participating interests pursuant to this Section shall be absolute and
unconditional and shall not be affected by any circumstance including (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any Borrower, any other Lender, any Issuing Lender or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default, (iii) any adverse change in the condition (financial or otherwise) of
any Borrower or any other Person, (iv) any breach of this Agreement by any
Borrower, any other Lender, any Issuing Lender or any other Person or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

(g) Increased Costs; Indemnities. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, upon any purchase of participations as
required above, (i) each Lender which has purchased such participations shall be
entitled to receive from the Borrowers any increased costs, indemnities and
other amounts (including pursuant to Sections 2.14, 2.15, 2.16 and 9.03)
directly from the Borrowers to the same extent as if it became a direct Lender
as opposed to a participant therein as of the date of the deemed exchange
pursuant to this Section. Subject to the immediately preceding sentence, each
Borrower acknowledges and agrees that, upon the occurrence of a Sharing Event
and after giving effect to the requirements of this Section, increased Taxes may
be owing by it pursuant to Section 2.16, which Taxes shall be paid (to the
extent provided in Section 2.16) by the relevant Borrower(s), without any claim
that the increased Taxes are not payable because the same resulted from the
participations effected as otherwise required by this Section.

(h) Provisions Regarding Sharing Arrangements. The provisions of this Section
are and are intended solely for the purpose of effecting a sharing arrangement
among the Lenders and reflects an agreement among creditors. Except as
contemplated by paragraphs (c) and (g) of this Section, none of the Borrowers
shall have any rights or obligations under this Section. Nothing contained in
this Section is intended to or shall impair the obligations of the Borrowers
hereunder and under the other Loan Documents to pay all principal, interest,
fees and other amounts payable hereunder and under the other Loan Documents as
and when the same shall become due and payable in accordance with their
respective terms.

(i) Sharing After Tranche Consolidation Date. Notwithstanding anything herein to
the contrary, if, following the Tranche Consolidation Date, a Sharing Event
shall occur at any time when Euro Reference Rate Loans are outstanding hereunder
on a non-pro rata basis among the Lenders by reason of the proviso in the first
sentence of Section 2.06(a), then the Lenders shall effect sharing arrangements
among themselves pursuant to this Section such that,

 

Credit Agreement

- 68 -



--------------------------------------------------------------------------------

after giving effect thereto, each Lender shall hold an interest in all of the
Revolving Loans (including such Euro Reference Rate Loans) made to the Borrowers
and all outstanding Letters of Credit issued for the account of the Borrowers
hereunder at such time equal to such Lender’s Exchange Percentage thereof, and
the provisions of this Section shall apply to such sharing arrangements, mutatis
mutandis.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Lenders, and, to the extent any
Non-U.S. Subsidiary Borrower is a party hereto, such Non-U.S. Subsidiary
Borrower represents and warrants (to the extent applicable, as to itself and, to
the extent applicable, its Subsidiaries) to the Lenders, that:

SECTION 3.01. Organization; Powers. Each of the Company and each Significant
Subsidiary is duly organized, validly existing and (if applicable under the laws
of its jurisdiction of organization) in good standing, under the laws of the
jurisdiction of its organization, except for the existence or exercise of the
Trust Options, has all requisite power and authority to carry on its business as
now conducted and, except where failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. This Agreement and each other
Loan Document to which a Borrower is a party has been duly executed and
delivered by each Borrower party thereto and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. (a) The Transactions (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and (ii) will not violate the charter,
by laws or other organizational documents of the Borrowers.

(b) In all material respects, the Transactions (i) will not violate any
applicable law or regulation or any order of any Governmental Authority
applicable to the Borrowers and (ii) will not violate or result in a default,
under any indenture, material agreement or other material instrument binding
upon the Borrowers or any of their respective assets.

 

Credit Agreement

- 69 -



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Historical Financial Statements present fairly, in
all material respects, the consolidated financial position and results of
operations and cash flows of the Company and its Subsidiaries as of the
respective dates and for the respective periods thereof in accordance with GAAP
(subject, in the case of the unaudited Historical Financial Statements, to
normal year end audit adjustments and the absence of footnotes).

(b) No Material Adverse Change. Since December 31, 2011, no Material Adverse
Effect has occurred.

SECTION 3.05. Litigation. Except as disclosed in the Company’s Annual Report on
Form 10-K for the Company’s fiscal year ended December 31, 2011 and in the
Company’s Form 10-Q for its fiscal quarter ended March 31, 2012, in each case,
filed with the SEC, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened in writing against any of the Group Members that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or that involve this Agreement, any other Loan Document
or the Transactions.

SECTION 3.06. Compliance with Laws, Etc. Each of the Group Members is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property (including Environmental Laws) and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Each of the Group
Members has obtained all environmental, health and safety permits, licenses and
other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 3.07. Investment Company Status. No Borrower is an “investment company”,
as defined in, or subject to regulation under, the Investment Company Act of
1940.

SECTION 3.08. Taxes. Each of the Group Members has timely filed or caused to be
filed all material Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.09. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (a) no ERISA Event has
occurred or is reasonably expected to occur and (b) each of the Company and its
Subsidiaries is in compliance with the presently applicable provisions of ERISA
and the Code with respect to each Plan.

 

Credit Agreement

- 70 -



--------------------------------------------------------------------------------

SECTION 3.10. Representations and Warranties of Non-U.S. Subsidiary Borrowers.
Each Non-U.S. Subsidiary Borrower severally represents and warrants that (a) to
ensure the validity and enforceability of this Agreement against such Non-U.S.
Subsidiary Borrower, it is not necessary that this Agreement or any other
document be filed or recorded with any Governmental Authority other than such
filings and recordations that have already been made; and (b) this Agreement is
in proper legal form under the law of the Relevant Jurisdiction of such
Subsidiary Borrower for the enforcement thereof against such Subsidiary
Borrower, and all formalities required in the Relevant Jurisdiction of such
Subsidiary Borrower for the validity and enforceability of this Agreement have
been accomplished, and no notarization is required, for the validity and
enforceability thereof, except as has been obtained.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. This Agreement and the obligations of the Lenders
to make Loans hereunder and of the Issuing Lenders to issue Letters of Credit
hereunder shall not become effective until the date on which the following
conditions shall be satisfied or waived in accordance with Section 9.02 (and, in
the case of each of the documents specified below that are to be received by the
Administrative Agent, each such document shall be in form and substance
satisfactory to the Administrative Agent):

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page to this
Agreement) that such party has signed a counterpart of this Agreement.

(b) Opinions of Counsel to the Borrowers. The Administrative Agent shall have
received favorable written opinions (each addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of (i) Wachtell, Lipton, Rosen &
Katz, special counsel for the Borrowers, (ii) internal counsel for NYSE Euronext
and (iii) Stibbe N.V, Dutch counsel for Euronext, in each case, in form and
substance reasonably satisfactory to the Administrative Agent (and the Borrowers
hereby instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(c) Opinion of Special New York Counsel to Administrative Agent. The
Administrative Agent shall have received a written opinion, dated the Effective
Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (and the Administrative Agent hereby instructs such counsel
to deliver such opinion to the Lenders).

(d) Corporate Documents. The Administrative Agent shall have received from the
Borrowers party hereto such documents and certificates as the Administrative

 

Credit Agreement

- 71 -



--------------------------------------------------------------------------------

Agent or its counsel may reasonably request relating to the organization,
existence and (if applicable in the jurisdiction of organization of the relevant
Borrower) good standing of the Borrowers, the authorization of the Transactions
and any other legal matters relating to the Borrowers, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(e) Senior Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a senior officer of the
Company, confirming compliance with the conditions set forth in clauses (a) and
(b) of Section 4.02 as of the Effective Date.

(f) Termination of Existing Credit Agreement. The Administrative Agent shall
have received evidence that (i) the Borrowers shall have paid in full all
principal, interest, fees and other amounts accrued and/or owing under that
certain Credit Agreement dated as of April 4, 2007 among the Company, the
subsidiary borrowers party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A. as administrative agent thereunder (as amended, the “Existing Credit
Agreement”), (ii) all outstanding letters of credit issued thereunder (if any)
have been canceled and (iii) all commitments of the lenders thereunder shall
have terminated (and, by its execution of this Agreement, each Lender that is
party to the Existing Credit Agreement hereby waives any prior notice
requirement with respect to any prepayment of amounts and/or termination of
commitments under the Existing Credit Agreement contemplated by this clause (f)
and agrees that such notice(s) may be given to JPMorgan Chase Bank, N.A. as
administrative agent thereunder concurrently with the Effective Date).

(g) Historical Financial Statements. The Lenders shall have received the
Historical Financial Statements.

(h) Payment of Fees, Etc. The Administrative Agent, the Joint Lead Arrangers and
the Lenders shall have received all fees and other amounts due and payable by
the Company in connection herewith on or prior to the Effective Date (provided
that, with respect to expenses required to be reimbursed or paid by the Company
in connection herewith, including the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to the Administrative
Agent, written statements for such expenses shall have been delivered to the
Company at least two Business Days prior to the Effective Date).

(i) Patriot Act, Etc. To the extent requested by the Administrative Agent or any
Lender at least three Business Days prior to the Effective Date, the
Administrative Agent or such Lender, as the case may be, shall have received all
documentation and other information required by regulatory authorities under the
Patriot Act and other applicable “know your customer” and anti-money laundering
rules and regulations.

(j) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender or special counsel to the
Administrative Agent may reasonably request.

 

Credit Agreement

- 72 -



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of an Issuing Lender to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) Representations and Warranties. The representations and warranties set forth
in Article III (other than, in the case of any extension of credit hereunder
after the Effective Date, Sections 3.04(b) and 3.05) shall be true and correct
in all material respects (or, in the case of any such representations and
warranties qualified as to materiality, in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and

(b) Defaults. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company and (if such Borrowing is being made by a Subsidiary Borrower) such
Subsidiary Borrower (but limited to the representations and warranties of such
Subsidiary Borrower under Article III) on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent:

(a) within 100 days after the end of each fiscal year of the Company, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Company as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such

 

Credit Agreement

- 73 -



--------------------------------------------------------------------------------

consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Company on a consolidated
basis in accordance with GAAP (it being understood that delivery to the
Administrative Agent of the Company’s Report on Form 10-K filed with the SEC
shall satisfy the requirements of this clause (a));

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (commencing with the fiscal quarter ending
June 30, 2012), the consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Company as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods (or, in the case of the balance sheet, as of the end of) of
the previous fiscal year, all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Company on a consolidated basis in accordance with GAAP,
subject to normal year end audit adjustments and the absence of footnotes (it
being understood that delivery to the Administrative Agent of the Company’s
Report on Form 10-Q filed with the SEC shall satisfy the requirements of this
clause (b));

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Company
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Group
Member with the SEC, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by any Group Member to its shareholders generally, as the case may
be;

(e) prompt written notice of any Default along with a statement of the chief
financial officer of the Company setting forth details of such Default and the
action that the Company has taken and proposes to take with respect thereto; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Group Members,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request.

The Company shall be deemed to have furnished the information specified in
clause (a), (b) or (d) of this Section on the date such information is posted at
the Company’s website on the internet, at “www.sec.gov” or at such other website
identified by the Company in a notice to the Administrative Agent and the
Lenders that is accessible by the Lenders without charge; provided that the
Company shall deliver paper copies of such information to any Lender upon
request of such Lender through the Administrative Agent.

 

Credit Agreement

- 74 -



--------------------------------------------------------------------------------

SECTION 5.02. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that (a) the foregoing shall not prohibit any merger,
consolidation, amalgamation, winding up, liquidation or dissolution or other
transaction permitted under Section 6.02 and (b) the Company shall not be
required to cause any of its Subsidiaries to preserve its legal existence or its
rights, privileges, licenses or franchises if the Company shall determine that
preservation thereof is no longer necessary in the conduct of the business of
the Group taken as a whole.

SECTION 5.03. Payment of Tax Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its Tax liabilities, assessments and governmental
charges that, if not paid, would result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the relevant Group Member has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.04. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, provided that nothing in this Section shall prevent the
Company or any of its Subsidiaries from discontinuing such maintenance if such
discontinuance is, in the judgment of the Company, desirable in the conduct of
its business and the business of any of its Subsidiaries and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.05. Books and Records; Inspection Rights. The Company will, for itself
and each of its Subsidiaries, keep proper books of record and account in which
full, true and correct entries are made in accordance with GAAP. The Company
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all to the extent reasonably requested
and at such reasonable times and as often as reasonably requested and subject to
adherence by any Person conducting such visit or inspection to the Company’s
normal security policies (if applicable).

SECTION 5.06. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

Credit Agreement

- 75 -



--------------------------------------------------------------------------------

SECTION 5.07. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used for general corporate purposes of the Company and its
Subsidiaries, in compliance with all applicable legal and regulatory
requirements; provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any of such proceeds. No part of
the proceeds of the Loans hereunder will be used, directly or indirectly, to buy
or carry any Margin Stock or otherwise in violation of any of the rules or
regulations of the Board.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

SECTION 6.01. Liens. The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) any Lien existing on the date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
or existing on any property or asset of any Person that becomes a Subsidiary
after the date hereof prior to the time such Person becomes a Subsidiary;

(d) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by any Group Member, each of
which Liens was created for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction or improvement) of such property; provided that no such Lien shall
extend to or cover any property other than the property so acquired and
improvements thereon;

(e) Liens in favor of the Company or any Subsidiary;

(f) Liens arising from the sale of accounts receivable for which fair equivalent
value is received;

(g) Liens securing obligations of the Company or any Subsidiary in respect of
any Swap Agreements entered into in the ordinary course of business and not for
speculative purposes;

 

Credit Agreement

- 76 -



--------------------------------------------------------------------------------

(h) other Liens on property; provided that the total amount of the Indebtedness
and other obligations of the Company and its Subsidiaries secured thereby
(including any extension, renewal or replacement thereof), together with the
total amount of Indebtedness of Subsidiaries incurred pursuant to
Section 6.04(e), without duplication, does not exceed 5% of Total Stockholders’
Equity at the time such Indebtedness or obligation, as the case may be, is
incurred;

(i) Liens on cash or securities received from third parties by the Company and
its Subsidiaries in the ordinary course of their clearing, depository and
settlement operations that are granted to secure obligations incurred by the
Company or any Subsidiary in the ordinary course of its clearing, depository and
settlement operations; provided that at any time the aggregate amount of
obligations secured by such Liens incurred pursuant to this clause (i) do not
exceed the aggregate amount of such cash or securities;

(j) Liens on securities sold by the Company or any Subsidiary in repurchase
agreements, reverse repurchase agreements, sell buy back and buy sell back
agreements, securities lending and borrowing agreements and any other similar
agreement or transaction entered into in the ordinary course of its clearing,
depository and settlement operations or in the management of its liabilities;

(k) Liens securing Capital Lease Obligations;

(l) Liens resulting from the existence or exercise of any of the Trust Options;
and

(m) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part, of any Liens referred to in clauses (b), (c),
(d) and (h) of this Section; provided that the principal amount of Indebtedness
or other obligations secured thereby and not otherwise authorized by this
Section is not increased (other than by amounts to pay the costs of such
extension, renewal or replacement and any premium paid in connection therewith).

SECTION 6.02. Fundamental Changes. The Company will not, nor will it permit any
Significant Subsidiary (for purposes of this Section, the Company and the
Significant Subsidiaries are collectively referred to as the “Significant Group
Members”) to, (a) merge or consolidate or amalgamate, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or (b) convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its property (except in the ordinary
course of business), whether now owned or hereafter acquired (including
receivables), except that:

(a) any Significant Subsidiary may be merged or consolidated or amalgamated with
or into any Group Member;

(b) any Significant Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to any
Group Member;

 

Credit Agreement

- 77 -



--------------------------------------------------------------------------------

(c) any Significant Group Member may merge or consolidate or amalgamate with
another Person (other than any Group Member) if such Significant Group Member
would be the surviving or acquiring party in such transaction;

(d) any Significant Group Member may sell or otherwise dispose of all or any
portion of the stock of any of its Subsidiaries (or all or substantially all the
assets of any of its Subsidiaries), including in connection with the creation of
one or more joint ventures, if the board of directors of the Company or such
Significant Group Member, as applicable, shall have approved such transaction;
and

(e) any of the Trust Options may be exercised.

SECTION 6.03. Minimum Total Stockholders’ Equity. The Company will not permit
Total Stockholders’ Equity to be less than $5,507,000,000 at any time.

SECTION 6.04. Subsidiary Indebtedness. The Company will not permit any of its
Subsidiaries to create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness of any Subsidiary Borrower incurred under the Loan Documents;

(b) Indebtedness existing on the Effective Date (other than under the Loan
Documents);

(c) Indebtedness of any Subsidiary owing to the Company or any other Subsidiary;

(d) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date that existed at the time such Person became a Subsidiary and was not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

(e) any other Indebtedness of a Subsidiary; provided that the total amount of
Indebtedness incurred pursuant to this clause (e) (including any extension,
renewal, refinancing or refunding thereof), together with the total amount of
secured Indebtedness and other obligations of the Company and its Subsidiaries
incurred pursuant to Section 6.01(h), without duplication, does not exceed 5% of
Total Stockholders’ Equity at such time;

(f) Indebtedness of a Subsidiary incurred in the ordinary course of its
clearing, depository and settlement operations (including any letter of credit
or guarantee provided to any central securities depositories or external
custodians), provided that any advance thereunder is repaid within 10 days
following the date of such advance or any drawing under any letter of credit or
guarantee;

(g) Indebtedness of a Subsidiary that may be deemed to exist pursuant to any
performance bond, surety or similar obligation entered into or incurred by such
Subsidiary in the ordinary course of its clearing, depository and settlement
operations;

 

Credit Agreement

- 78 -



--------------------------------------------------------------------------------

(h) Indebtedness of a Subsidiary in respect of repurchase agreements, reverse
repurchase agreements, sell buy back and buy sell back agreements, securities
lending and borrowing agreements and any other similar agreement or transaction
entered into by such Subsidiary in the ordinary course of its clearing,
depository and settlement operations or in the management of its liabilities, in
each case, on market terms, provided that the amount of such Indebtedness does
not exceed the principal amount of the securities sold, loaned or borrowed;

(i) Indebtedness of a Subsidiary in respect of Capital Lease Obligations;

(j) Indebtedness of a Subsidiary in respect of the deferred purchase price of
property or services; and

(k) any extensions, renewals, refinancings or refundings of the foregoing,
provided that the principal amount of such Indebtedness is not increased (other
than by amounts to pay the costs of such extension, renewal, refinancing or
refunding and any premiums paid in connection therewith).

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate furnished pursuant to this
Agreement or any other Loan Document, shall prove to have been incorrect when
made or deemed made in any material respect;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(e), 5.02 (with respect to the Company’s
existence) or 5.07 or in Article VI;

 

Credit Agreement

- 79 -



--------------------------------------------------------------------------------

(e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f) the Company or any Significant Subsidiary shall fail to pay any principal or
premium or interest on any Material Indebtedness when the same becomes due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness; or any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity; provided
that this clause (f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or to any Indebtedness secured by any property of the Company
and its Subsidiaries if, and so long as, the instruments governing such
Indebtedness limit recourse (whether direct or indirect) of the holders thereof
to such property;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any such Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for itself or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(i) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $100,000,000 above available insurance coverage shall be rendered
against the Company or any Significant Subsidiary and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed;

 

Credit Agreement

- 80 -



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;

(l) a Change of Control shall occur; or

(m) the Guarantee of the Company under Article X shall cease to be in full force
and effect at any time, or the validity or enforceability thereof shall be
contested by the Company or any Subsidiary Borrower at any time;

then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times:

(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately,

(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;

(iii) require that the Company Cash Collateralize the LC Exposure as provided in
Section 2.21(a); and

(iv) exercise on behalf of itself, the Lenders and the Issuing Lenders all
rights and remedies available to it, the Lenders and the Issuing Lenders under
the Loan Documents and/or applicable law;

provided that, in case of any event with respect to the Company described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the LC Exposure as provided in clause (iii) above shall
automatically become effective, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers.

Upon the occurrence of any event described in clause (g) or (h) of this Article
(or, with respect to any Non-U.S. Subsidiary Borrower, any event which under the
laws of any jurisdiction is analogous to any such event) relating to a
Subsidiary Borrower, (i) all commitments of the Lenders to make Loans to, and
all obligations of the Issuing Lenders to issue, and of the Lenders to acquire
participations in, Letters of Credit for the account of, such Subsidiary
Borrower shall automatically terminate, (ii) the principal amount then
outstanding of,

 

Credit Agreement

- 81 -



--------------------------------------------------------------------------------

and the accrued interest on, the Loans (if any) made to such Subsidiary Borrower
and all other amounts payable by such Subsidiary Borrower shall automatically
become immediately due and payable and (iii) if any Letters of Credit are then
outstanding under which such Subsidiary Borrower is the account party, such
Subsidiary Borrower shall Cash Collateralize the LC Exposure in respect of all
such Letters of Credit, as specified in Section 2.21, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Subsidiary Borrowers.

Notwithstanding anything to the contrary in this Agreement, the existence or
exercise of any of the Trust Options shall not cause (i) a Default to occur or
(ii) a failure of any condition required by Article IV to be satisfied.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and no Borrower
shall have any rights as a third-party beneficiary of or obligations pursuant to
any such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to

 

Credit Agreement

- 82 -



--------------------------------------------------------------------------------

take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02); provided that the Administrative Agent shall not be required to
take any action at the direction of the requisite Lenders hereunder that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law, and (c) except as expressly set forth herein or in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
of the Group Members that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition, if any, hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Credit Agreement

- 83 -



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent (and which may include any of its Affiliates). The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs of this Section shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent (it being understood that each such sub-agent, by agreeing to
act as a sub-agent hereunder, shall not be liable for any action taken or not
taken by it in such capacity in the absence of its own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment)), and shall apply to their respective
activities in connection with the syndication of the Facility provided for
herein as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may (but shall not be obligated to), on behalf
of the Lenders and the Issuing Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person, remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor; provided that if no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders), then such removal shall nonetheless become effective
on such 30th day (or such earlier day as shall be agreed by the Required
Lenders). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent (other than any rights to indemnity payments owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. Upon the retirement or removal of
the Administrative Agent hereunder, except for any indemnity payments owed to
the retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Lender directly, until
such time, if any, as the Administrative Agent or Required Lenders, as
applicable, appoint a successor Administrative Agent as provided for above. The

 

Credit Agreement

- 84 -



--------------------------------------------------------------------------------

fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the Administrative Agent’s resignation or
removal hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, the
Syndication Agents and the Documentation Agents named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in their capacity, if any, as Lenders.

In case of the pendency of any proceeding relating to a Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the relevant Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, obligations under Letters of Credit
and all other obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders
and the Administrative Agent under Sections 2.11 and 9.03) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Credit Agreement

- 85 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrowers, to the Company at NYSE Euronext, 11 Wall Street, New
York, New York 10005, Attention of Philippe Matsumoto, Group Treasurer, NYSE
Euronext, Telephone No. (212) 656-4128; Telecopy No. (212) 656-5279), with a
copy to Attention of John K. Halvey, Group Executive Vice President, General
Counsel and Secretary, Telephone No. (212) 656-2222; Telecopy No.
(212) 656-3939;

(ii) if to the Administrative Agent, to Citibank, N.A., at its address or
addresses (or telecopy number or numbers) set forth in Schedule 9.01(a); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the relevant Lender. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Borrower Materials; Platform. The Company hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Subsidiaries, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Company hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a

 

Credit Agreement

- 86 -



--------------------------------------------------------------------------------

minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof (it being understood that the Borrowers are not required to provide
any Borrower Materials marked “PUBLIC” hereunder); (ii) by marking Borrower
Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Company, any of its Subsidiaries or their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.13); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (iv) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated “Public Side Information.” Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable laws, rules or regulations,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or any of its Subsidiaries or their
respective securities for purposes of United States Federal or state securities
laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction in a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Credit Agreement

- 87 -



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender adversely affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender adversely affected thereby;

(iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender (or, prior to the Tranche Consolidation Date, each Lender under the
affected Tranche);

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender adversely affected thereby; or

(vi) release or terminate the obligations of the Company under Article X, so
long as any Subsidiary Borrower is a party hereto or the Company has the right
to so designate a Subsidiary Borrower hereunder, without the consent of each
Lender adversely affected thereby;

 

Credit Agreement

- 88 -



--------------------------------------------------------------------------------

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior written consent of the Administrative Agent or such Issuing
Lender, as the case may be.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender under this Agreement or all Lenders or each
affected Lender under a Tranche may be effected with the consent of the
applicable Lenders other than any Defaulting Lender), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
principal amount of any Loan or LC Disbursement owing to any Defaulting Lender
may not be reduced and the scheduled date of payment thereof may not be
postponed, in each case, without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender under this Agreement or all Lenders or each affected Lender under a
Tranche that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Further, notwithstanding anything to the contrary provided
herein, any Loan Document may be amended, supplemented or modified pursuant to
an agreement or agreements in writing entered into by the Company and the
Administrative Agent (without the consent of any Lender) as provided in
Section 2.01(b).

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, but limited to one counsel and, if necessary, one local
counsel in each appropriate jurisdiction), in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) including charges for the
use of DebtDomain, (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, including in
connection with any workout, restructuring or negotiations in respect thereof.

 

Credit Agreement

- 89 -



--------------------------------------------------------------------------------

(b) Indemnification by Company. The Company shall indemnify the Administrative
Agent, each Issuing Lender and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of any
investigation or litigation or other proceedings (including any threatened
investigation or litigation or other proceedings) relating to (i) the execution
or delivery of this Agreement or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of proceeds thereof, or the Letter
of Credit or the use thereof (including any refusal by any Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any of the Group Members,
or any related liability related in any way to any of the Group Members, or
(iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto and whether or not any such claim,
litigation, investigation or proceeding is brought by the Company, its
Affiliates or any other Person; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent (I) such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction in a final and non-appealable judgment to arise from the gross
negligence or willful misconduct of such Indemnitee or any Affiliate thereof or
any of its or their respective directors, officers or employees acting on behalf
of such Indemnitee or (II) arising out of or in connection with any claim,
litigation, investigation or proceeding that does not involve any action or
omission of the Company or any of its Affiliates or their respective officers,
directors, employees, advisors, agents or other representatives and that is
brought by an Indemnitee solely against one or more other Indemnitees, other
than claims against any agent, arranger, bookrunner or any other similar role
under the Facility in its capacity as such.

(c) Reimbursement by Lenders. To the extent that the Company fails to pay any
amount required to be paid by it to the Administrative Agent or any Issuing
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or such Issuing Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Borrower shall assert, and each Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof or any Letter of Credit or the use thereof.

 

Credit Agreement

- 90 -



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns. (a) Assignments Generally. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), except that pursuant to Section 2.20(c) any Subsidiary Borrower
may assign its rights and obligations hereunder to the Company pursuant to an
assignment and assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Company, provided that (i) the Company shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof and (ii) no consent of the Company shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) (in the case of an assignment of any Multicurrency Commitment) each Issuing
Lender.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment or Loans of the assigning Lender
subject to each such

 

Credit Agreement

- 91 -



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) no such assignment shall be made to (x) the Company or any of its
Subsidiaries or Affiliates, (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y), or (z) a
natural Person;

(F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all amounts then owed by
such Defaulting Lender to the Administrative Agent and each Issuing Lender and
each other Lender hereunder (and interest accrued thereon) pursuant to the terms
hereof, and (y) acquire (and fund as appropriate) its full pro rata share of all
Loans and participations in Letters of Credit in accordance with its Applicable
Percentage; provided that, notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (F), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs; and

(G) in order to comply with the Dutch Financial Supervision Act, if at the time
of an assignment by any Lender to any assignee other than an existing Lender
there exists a Dutch Subsidiary Borrower party hereto, the interests being
assigned by such Lender

 

Credit Agreement

- 92 -



--------------------------------------------------------------------------------

shall be or include an outstanding portion in a minimum amount of €100,000 (or
its equivalent in another Currency) or such other amount as may be required from
time to time by the Dutch Financial Supervision Act or, if it is less, such
assignee shall represent and warrant to each such Dutch Subsidiary Borrower
pursuant to the Assignment and Assumption for such assignment that it is a
professional market party (professionele marktpartij) within the meaning of the
Dutch Financial Supervision Act.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03); provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(e), 2.06(b), 2.17(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

Credit Agreement

- 93 -



--------------------------------------------------------------------------------

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrowers, the Administrative Agent, any Issuing Lender or any other Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
(D) no Participant shall be entitled to receive any greater amount pursuant to
Section 2.16 than such Participant would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
had such Participant acquired its interest pursuant to paragraph (b) of this
Section. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision hereof or thereof; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that adversely affects such
Participant. Subject to the foregoing and paragraph (c)(ii) of this Section, the
parties hereto agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 and in the case of Section 2.16(e) and
Section 2.16(h) subject to the same obligations to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

Credit Agreement

- 94 -



--------------------------------------------------------------------------------

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.15, 2.16 or 2.17 than the
relevant Lender would have been entitled to receive with respect to the
participation sold to such Participant (assuming the relevant Lender complied
with its obligations under Section 2.16(e) or Section 2.16(h), as applicable),
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) or Section 2.16(h), as applicable, as
though it were a Lender.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Credit Agreement

- 95 -



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender and Issuing Lender agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally agrees that it will not commence any action or proceeding,
whether in law or equity, whether in contract or tort or otherwise, against any
other party hereto in any way arising out of or relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto in a
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Credit Agreement

- 96 -



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Appointment of Agent for Service of Process. Each Subsidiary Borrower
irrevocably designates and appoints the Company as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
paragraph (b) of this Section in any court referred to therein. The Company
hereby agrees to accept such appointment by each Subsidiary Borrower party
hereto from time to time and to give such Subsidiary Borrower prompt notice upon
receipt of, and to forward promptly to such Subsidiary Borrower, all papers
served upon the Company pursuant to such appointment. Such designation and
appointment shall be irrevocable by each Subsidiary Borrower until such
Subsidiary Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.20. If the Company shall cease so to act as such agent, each such
Subsidiary Borrower covenants and agrees to notify the Administrative Agent
promptly thereof and to designate irrevocably and appoint without delay another
such agent satisfactory to the Administrative Agent and to deliver promptly to
the Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

(e) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Agreed Foreign Currency, as the case
may be (the “Specified Currency”), and payment in New York City or the country
of the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the Currency of account in all
events relating to Loans denominated in the Specified Currency.

 

Credit Agreement

- 97 -



--------------------------------------------------------------------------------

The payment obligations of the Borrowers under this Agreement shall not be
discharged or satisfied by an amount paid in another Currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another Currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered. The obligations of each Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder and under the other Loan Documents (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and each Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder or under any other Loan
Document, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
their respective obligations, (g) with the consent of the Company or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis from a source other
than the Borrowers. For the purposes of this Section, “Information” means all

 

Credit Agreement

- 98 -



--------------------------------------------------------------------------------

information received from the Borrowers relating to the Group Members or their
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow such Lender to identify the Borrowers in accordance with said Act.

SECTION 9.15. Waiver of Immunity. To the fullest extent permitted by applicable
law, to the extent that any Non-U.S. Subsidiary Borrower may be or become
entitled to claim for itself or its property any immunity on the ground of
sovereignty or the like from suit, court jurisdiction, attachment prior to
judgment, attachment in aid of execution of a judgment or execution of a
judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Non-U.S. Subsidiary
Borrower hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity with respect to its obligations under this Agreement.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Borrowers and their respective Affiliates, on the one
hand, and the Administrative Agent, the Lenders and the Joint Lead Arrangers, on
the other hand, (B) each of the Borrowers has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) each of the Borrowers is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Lenders
and the Joint Lead Arrangers each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrowers or any of their respective Affiliates or any other Person and (B) none
of the Administrative Agent, the Lenders or the Joint Lead Arrangers has any
obligation to any of the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective

 

Credit Agreement

- 99 -



--------------------------------------------------------------------------------

Affiliates, and none of the Administrative Agent, the Lenders or the Joint Lead
Arrangers has any obligation to disclose any of such interests to any of the
Borrowers or their respective Affiliates. To the fullest extent permitted by
law, each of the Borrowers hereby waives and releases any claims that it may
have against the Administrative Agent, the Lenders and the Joint Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with the Loan Documents or any aspect of any transaction contemplated
hereby or thereby.

ARTICLE X

GUARANTEE

SECTION 10.01. Guarantee. The Company (for purposes of this Article, the
“Guarantor”) hereby guarantees to each Lender, each Issuing Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether by acceleration or otherwise) of the principal
of and interest on the Loans made by the Lenders to, or any Letters of Credit
issued by any Issuing Lender for the account of, each Subsidiary Borrower, and
all other amounts from time to time owing to the Lenders, the Issuing Lenders or
the Administrative Agent by each Subsidiary Borrower under this Agreement and
the other Loan Documents, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantor hereby further agrees that if any Subsidiary
Borrower shall fail to pay in full when due (whether by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 10.02. Obligations Unconditional. The obligations of the Guarantor under
Section 10.01 are absolute, unconditional and irrevocable, irrespective of the
value, genuineness, validity, regularity or enforceability of the obligations of
any Subsidiary Borrower under this Agreement, the other Loan Documents or any
other agreement or instrument referred to herein, or any substitution, release
or exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantor
hereunder shall be absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by applicable law, the occurrence of any
one or more of the following shall not alter or impair the liability of the
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

Credit Agreement

- 100 -



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

The Guarantor, to the fullest extent permitted by applicable law, hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Subsidiary
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

SECTION 10.03. Reinstatement. The obligations of the Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Subsidiary Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

SECTION 10.04. Subrogation. The Guarantor hereby agrees that until the payment
and satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 10.01, whether by subrogation or otherwise, against any
Subsidiary Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

SECTION 10.05. Remedies. The Guarantor agrees that, to the fullest extent
permitted by applicable law, as between the Guarantor on the one hand and the
Administrative Agent and the Lenders on the other, the obligations of any
Subsidiary Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VII) for
purposes of Section 10.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due

 

Credit Agreement

- 101 -



--------------------------------------------------------------------------------

and payable) as against any Subsidiary Borrower and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by such
Subsidiary Borrower) shall forthwith become due and payable by the Guarantor for
purposes of Section 10.01.

SECTION 10.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising until the expiration or termination of the Commitments and payment in
full of the principal of and interest on each Loan and all fees and other
amounts payable hereunder.

 

Credit Agreement

- 102 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NYSE EURONEXT By  

/s/ Philippe Matsumoto

Name:   Philippe Matsumoto Title:   Senior Vice President &   Group Treasurer

 

Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS EURONEXT N.V. By  

/s/ D. Cerutti

Name:   D. Cerutti Title:   Chairman of the Managing Board By  

/s/ C. Vermass

Name:   C. Vermass Title:   Member of the Managing Board

 

Credit Agreement



--------------------------------------------------------------------------------

LENDERS

 

CITIBANK. N.A.,

as a Lender, an Issuing Lender and the Administrative Agent

By  

/s/ Maureen P. Maroney

Name:   Maureen P. Maroney Title:   Authorized Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Sherman Wong

Name:   Sherman Wong Title:   Director

 

Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH By  

/s/ Haifeng Xu

Name:   Haifeng Xu Title:   Assistant General Manager

 

Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By  

/s/ John A. McKesson

Name:   John A. McKesson Title:   Vice President

 

Credit Agreement

 



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

/s/ Louise Che

Name:   Louise Che Title:   Associate

 

Credit Agreement

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Credit Agreement

 



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE &

INVESTMENT BANK

By  

/s/ Michael Madnick

Name:   Michael Madnick Title:   Managing Director By  

/s/ Pamela Donnelly

Name:   Pamela Donnelly Title:   Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE By  

/s/ Jay Sanos

Name:   Jay Sanos Title:   MD

 

Credit Agreement



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC By  

/s/ Julia R. Franklin

Name:   Julia R. Franklin Title:  

Vice President

F014

By  

/s/ Dennis McClellan

Name:   Dennis McClellan Title:  

Vice President

M040

 

Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By  

/s/ Inja R. Otsa

Name:   Inja R. Otsa Title:   Associate Director   Banking Products Services US
By  

/s/ May E. Evans

Name:   May E. Evans Title:   Associate Director   Banking Products Services US

 

 

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By  

/s/ Tracy Moosbrugger

Name:   Tracy Moosbrugger Title:   Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V. By  

/s/ F.A.H.M. Kuiper

Name:   F.A.H.M. Kuiper Title:   Vice President By  

/s/ C. van den Berge

Name:   C. van den Berge Title:   Director

 

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF NEW YORK MELLON By  

/s/ Thomas Caruso

Name:   Thomas Caruso Title:   Managing Director

 

Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By  

/s/ Anna Ostrovsky

Name:   Anna Ostrovsky Title:   Authorized Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By  

/s/ Robert L. Barrett

Name:   Robert L. Barrett Title:   SVP

 

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01

Commitments

 

Name of Lender

   Multicurrency
Commitment ($)      Euro
Commitment ($)      LC Commitment ($)  

Citibank, N.A.

     92,000,000.00            25,000,000.00   

Bank of America, N.A.

     92,000,000.00         

Bank of China, New York Branch

     92,000,000.00         

JPMorgan Chase Bank, N.A.

     92,000,000.00         

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     46,000,000.00         

Morgan Stanley Bank, N.A.

     46,000,000.00         

Crédit Agricole Corporate & Investment Bank

        80,000,000.00      

Société Générale

        80,000,000.00      

Lloyds TSB Bank plc

     67,000,000.00         

UBS Loan Finance LLC

     67,000,000.00         

Wells Fargo Bank, National Association

     67,000,000.00         

ING Bank N.V.

        59,000,000.00      

Bank of New York Mellon

     40,000,000.00         

Goldman Sachs Bank USA

     40,000,000.00         

U.S. Bank National Association

     40,000,000.00            

 

 

       

TOTAL

   $ 781,000,000.00       $ 219,000,000.00      

 

Schedule 1.01 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 9.01(a)

Certain Addresses for Notices

Citibank, N.A.

Operations

1615 Brett Road

New Castle, DE 19720

and, if such notice or other communication

relates to borrowings of, or payments or prepayments of,

or the duration of Interest Periods for,

Loans in Foreign Currencies, to:

Citibank, N.A.

Operations

1615 Brett Road

New Castle, DE 19720

Attn: Chris Delduca

Phone: 302-894-6010

Fax: 212-994-0961

Email: glagentofficeops@citigroup.com

with a copy to:

Citibank, N.A.

Operations

1615 Brett Road

New Castle, DE 19720

 

Schedule 9.01(a) to Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

Mandatory Cost Formula

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of that Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that lending office.

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

  AB + C(B – D) + E × 0.01   per cent per annum   100 – (A + C)  

 

  (b) in relation to a Loan in any Currency other than Pounds Sterling:

 

E × 0.01

    per cent per annum.

300

 

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

Mandatory Cost

 



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is due and payable, the additional rate of
interest specified in Section 2.12(d) for the relevant Interest Period on the
Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks (as defined in this
Annex) to the Administrative Agent pursuant to paragraph 7 below and expressed
in pounds per £1,000,000.

5. For the purposes of this Annex:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(d) “Reference Banks” means, collectively, the principal London offices of
Citibank, N.A., JPMorgan Chase Bank, N.A. and Bank of America, N.A. or such
other banks as may be appointed by the Administrative Agent in consultation with
the Company from time to time; and

(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

Mandatory Cost

 



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its lending office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Annex in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

Mandatory Cost

 



--------------------------------------------------------------------------------

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Annex in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Mandatory Cost

 



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                  2.    Assignee:
                                                       [and is an
Affiliate/Approved Fund of [identify Lender]] 3.    Borrower:    NYSE Euronext
and certain of its subsidiaries. 4.    Administrative Agent:    Citibank, N.A.,
as the administrative agent under the Credit Agreement 5.    Credit Agreement:
   Credit Agreement dated as of June 15, 2012 among NYSE Euronext, the
Subsidiary Borrowers party thereto, the Lenders party thereto and Citibank,
N.A., as Administrative Agent.

 

Assignment and Assumption

 



--------------------------------------------------------------------------------

6.

   Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for

            all Lenders            

 

Amount of

Commitment/Loans

            Assigned             

 

Percentage Assigned of

        Commitment/Loans         

$

 

$

  %

$

 

$

  %

$

 

$

  %

Effective Date:              , 201     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Assignment and Assumption

- 2 -



--------------------------------------------------------------------------------

Consented to and Accepted:

CITIBANK, N.A.,

    as Administrative Agent

By  

 

Title:   [Consented to:] NYSE EURONEXT By  

 

Title:  

 

Assignment and Assumption

 



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of any Group Member, any of its
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by any Group Member, any of its Affiliates or
any other Person of any of their respective obligations under the Credit
Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender. If on the date of this Assignment
and Assumption (x) there exists a Dutch Subsidiary Borrower and (y) the amount
assigned hereunder shall be or include an outstanding portion in an amount less
than €100,000 (or its equivalent in another Currency) or such other amount as
may be required from time to time by the Dutch Financial Supervision Act, the
Assignee represents and warrants to each such Dutch Subsidiary Borrower that the
Assignee is a professional market party (professionele marktpartij) within the
meaning of the Dutch Financial Supervision Act.

 

Assignment and Assumption

 



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Assignment and Assumption

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Subsidiary Borrower Designation]

SUBSIDIARY BORROWER DESIGNATION

            , 201  

To Citibank, N.A.,

as Administrative Agent

388 Greenwich Street

New York, NY 10013 USA

Attention: William Mandaro

Tel: +1 (212) 816-0852

Re: Subsidiary Borrower Designation

Ladies and Gentlemen:

Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
June 15, 2012 among NYSE Euronext (the “Company”), the Subsidiary Borrowers
party thereto, the Lenders party thereto and Citibank, N.A., as Administrative
Agent (the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.

The Company hereby designates [            ] (the “Subject Subsidiary”), a
Subsidiary of the Company and a [corporation] duly organized under the laws of
[            ], as a Subsidiary Borrower in accordance with Section 2.20(a) of
the Credit Agreement until such designation is terminated in accordance with
Section 2.20(c).

The Subject Subsidiary hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Subsidiary Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
Subsidiary Borrower Designation, it shall be a Subsidiary Borrower for purposes
of the Credit Agreement and agrees to be bound by and perform and comply with
the terms and provisions of the Credit Agreement applicable to it as if it had
originally executed the Credit Agreement as a Subsidiary Borrower.

The Company hereby confirms and agrees that after giving effect to this
Subsidiary Borrower Designation the Guarantee of the Company contained in
Article X of the Credit Agreement shall apply to all of the obligations of the
Subject Subsidiary under the Credit Agreement.

 

Subsidiary Borrower Designation

 



--------------------------------------------------------------------------------

The Subject Subsidiary hereby represents and warrants that each of the
representations and warranties set forth in Article III of the Credit Agreement
is true and correct in all material respects (or, in the case of any such
representations and warranties qualified as to materiality, in all respects) as
it relates to the Subject Subsidiary.

The Subject Subsidiary’s addresses for notices, other communications and service
of process provided for in the Credit Agreement shall be given in the manner,
and with the effect, specified in Section 9.01 of the Credit Agreement to it at
its “Address for Notices” specified on the signature pages below.

The Subject Subsidiary shall deliver to the Administrative Agent the documents
and certificates set forth in, or required by, Section 2.20 of the Credit
Agreement.

The designation of the Subject Subsidiary as a Subsidiary Borrower under the
Credit Agreement shall become effective as of the date (the “Joinder Effective
Date”) on which the Administrative Agent accepts this Subsidiary Borrower
Designation as provided on the signature pages below. As of the Joinder
Effective Date, the Subject Subsidiary shall be entitled to the rights, and
subject to the obligations, of a Subsidiary Borrower. Except as expressly herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect.

The Subject Subsidiary hereby agrees that this Subsidiary Borrower Designation,
the Credit Agreement and the Notes shall be governed by, and construed in
accordance with, the law of the State of New York. The Subsidiary Borrower
hereby irrevocably and unconditionally agrees that it will not commence any
action or proceeding, whether in law or equity, whether in contract or tort or
otherwise, against any other party to the Credit Agreement in any way arising
out of or relating to this Agreement or any other Loan Document (including this
Subsidiary Borrower Designation) or the transactions relating hereto or thereto
in a forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. THE SUBJECT SUBSIDIARY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY
BORROWER DESIGNATION, THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

This Subsidiary Borrower Designation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.

 

Subsidiary Borrower Designation

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Subject Subsidiary have caused this
Subsidiary Borrower Designation to be duly executed and delivered as of the day
and year first above written.

 

NYSE EURONEXT By  

 

Name:   Title:  

[NAME OF SUBJECT SUBSIDIARY]

a              [corporation]

By  

 

Name:   Title:   Address for Notices                            
                                                                              
                                                                              
                                                   Attn:  
                                                                Fax:  
                                              Tel:  
                                             

 

ACCEPTED:

CITIBANK, N.A.,

as Administrative Agent

By  

 

Name:   Title:  

Subsidiary Borrower Designation



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Subsidiary Borrower Termination Notice]

SUBSIDIARY BORROWER TERMINATION NOTICE

[Date]

To: Citibank, N.A. (the “Administrative Agent”)

From: NYSE Euronext (the “Company”)

Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
June 15, 2012 among the Company, the Subsidiary Borrowers party thereto, the
Lenders party thereto and the Administrative Agent. Terms used herein having the
meanings assigned to them in the Credit Agreement.

The Company hereby gives notice pursuant to Section 2.20(c) of the Credit
Agreement that, effective as of the date hereof, [            ] (the “Subject
Subsidiary”) is terminated as a Subsidiary Borrower under the Credit Agreement
and all commitments by the Lenders to make Loans to, and of the Issuing Lenders
to issue, and of the Lenders to acquire participations in, Letters of Credit for
the account of, such Subsidiary Borrower under the Credit Agreement are hereby
terminated.

Pursuant to Section 2.20(c) of the Credit Agreement, the Company hereby
certifies that there are no outstanding Loans made to or Letters of Credit for
the account of the Subject Subsidiary, or unpaid interest thereon or other
amounts owing by the Subject Subsidiary under the Credit Agreement.

All obligations of Subject Subsidiary arising in respect of any period in which
Subject Subsidiary was, or on account of any action or inaction taken by Subject
Subsidiary as, a Subsidiary Borrower under the Credit Agreement shall survive
the termination effected by this notice.

 

NYSE EURONEXT By  

 

Name:   Title:  

Subsidiary Termination Notice



--------------------------------------------------------------------------------

EXHIBIT D

EXHIBIT D-1

[FORM OF U.S. TAX CERTIFICATE]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes and Lenders that are Disregarded Entities for U.S. Federal Income Tax
Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is not a Partnership
for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2012 (the
“Credit Agreement”), among NYSE Euronext, the Subsidiary Borrowers party
thereto, the Lenders party thereto and Citibank, N.A., as Administrative Agent
(the “Administrative Agent”).

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the relevant U.S. Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the relevant
U.S. Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the relevant U.S.
Borrower with a duly completed and executed certificate of its non-U.S. Person
status on IRS Form W-8BEN. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the relevant U.S. Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the relevant U.S. Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

In the case of a Lender that is a disregarded entity for U.S. federal income tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 201    

U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF U.S. TAX CERTIFICATE]

U.S. TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes and Participants that are Disregarded Entities for U.S. Federal Income
Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is not a
Partnership for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2012 (the
“Credit Agreement”), among NYSE Euronext, the Subsidiary Borrowers party
thereto, the Lenders party thereto and Citibank, N.A., as Administrative Agent
(the “Administrative Agent”).

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the relevant U.S. Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the relevant U.S. Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

In the case of a Participant that is a disregarded entity for U.S. federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 201    

U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF U.S TAX CERTIFICATE]

U.S. TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes and Participants that are Disregarded Entities for U.S. Federal Income
Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is a Partnership
for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2012 (the
“Credit Agreement”), among NYSE Euronext (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and Citibank, N.A., as
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
relevant U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the relevant U.S. Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a duly completed and
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) a
duly completed and executed IRS Form W-8BEN or (ii) a duly completed and
executed IRS Form W-8IMY accompanied by a duly completed and executed IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

In the case of a Participant that is a disregarded entity for U.S. Federal
income Tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

U.S. Tax Certificate



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 201  

 

U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF U.S. TAX CERTIFICATE]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes
and Lenders that are Disregarded Entities for U.S. Federal Income Tax Purposes
Whose Owner, for U.S. Federal Income Tax Purposes, is a Partnership for U.S.
Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of June 15, 2012 (the
“Credit Agreement”), among NYSE Euronext (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and Citibank, N.A., as
Administrative Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the relevant U.S.
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the relevant U.S. Borrower as described in Section 881(c)(3)(C) of
the Code.

The undersigned has furnished the Administrative Agent and the relevant U.S.
Borrower with a duly completed and executed IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) a duly completed and executed IRS Form W-8BEN
or (ii) a duly completed and executed IRS Form W-8IMY accompanied by a duly
completed and executed IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the relevant U.S. Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the relevant U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

In the case of a Lender that is a disregarded entity for U.S. Federal Income Tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

U.S. Tax Certificate



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 201  

 

U.S. Tax Certificate